   

Published CUSIP Number: ________________


CREDIT AGREEMENT
 
Dated as of February 28, 2011
 
among
 
THE KEYW HOLDING CORPORATION,
as the Borrower,
 
THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,


and
 
THE OTHER LENDERS PARTY HERETO


Arranged By:
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Book Manager
 
 
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
     
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
          1.01
Defined Terms
1
          1.02
Other Interpretive Provisions
24
          1.03
Accounting Terms; Calculation of Financial Covenants on a Pro Forma Basis
25
          1.04
Rounding
25
          1.05
Times of Day
25
          1.06
Letter of Credit Amounts
26
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
26
          2.01
Revolving Loans
26
          2.02
Borrowings, Conversions and Continuations of Loans
27
          2.03
Letters of Credit
28
          2.04
Swing Line Loans
36
          2.05
Prepayments
38
          2.06
Termination or Reduction of Aggregate Revolving Commitments
39
          2.07
Repayment of Loans
40
          2.08
Interest
40
          2.09
Fees
40
          2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
41
          2.11
Evidence of Debt
41
          2.12
Payments Generally; Administrative Agent’s Clawback
42
          2.13
Sharing of Payments by Lenders
43
          2.14
Cash Collateral
44
          2.15
Defaulting Lenders
45
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
46
          3.01
Taxes
46
          3.02
Illegality
49
          3.03
Inability to Determine Rates
50
          3.04
Increased Costs
50
          3.05
Compensation for Losses
51
          3.06
Mitigation of Obligations; Replacement of Lenders
52
          3.07
Survival
52
ARTICLE IV GUARANTY
53
          4.01
The Guaranty
53
          4.02
Obligations Unconditional
53
          4.03
Reinstatement
54
          4.04
Certain Additional Waivers
54
          4.05
Remedies
54
          4.06
Rights of Contribution
55
          4.07
Guarantee of Payment; Continuing Guarantee
55
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
55
          5.01
Conditions of Effectiveness
55
          5.02
Conditions to all Credit Extensions
57
ARTICLE VI  REPRESENTATIONS AND WARRANTIES
57
          6.01
Existence, Qualification and Power
57
          6.02
Authorization; No Contravention
57
          6.03
Governmental Authorization; Other Consents
58
          6.04
Binding Effect
58
          6.05
Financial Statements; No Material Adverse Effect
58
          6.06
Litigation
59

 
 
i

--------------------------------------------------------------------------------

 


          6.07
No Default
59
          6.08
Ownership of Property; Liens
59
          6.09
Environmental Compliance
59
          6.10
Insurance
60
          6.11
Taxes
60
          6.12
ERISA Compliance
60
          6.13
Subsidiaries
61
          6.14
Margin Regulations; Investment Company Act
61
          6.15
Disclosure
62
          6.16
Compliance with Laws
62
          6.17
Intellectual Property; Licenses, Etc.
62
          6.18
Solvency
62
          6.19
Perfection of Security Interests in the Collateral
63
          6.20
Business Locations; Taxpayer Identification Number
63
          6.21
Labor Matters
63
          6.22
No Debarment
63
          6.23
OFAC
63
          6.24
Patriot Act
63
ARTICLE VII AFFIRMATIVE COVENANTS
64
          7.01
Financial Statements
64
          7.02
Certificates; Other Information
65
          7.03
Notices
67
          7.04
Payment of Taxes
67
          7.05
Preservation of Existence, Etc.
67
          7.06
Maintenance of Properties
68
          7.07
Maintenance of Insurance
68
          7.08
Compliance with Laws
68
          7.09
Books and Records
68
          7.10
Inspection Rights
69
          7.11
Use of Proceeds
69
          7.12
Additional Subsidiaries
69
          7.13
Pledged Assets
69
          7.14
Maintenance of Primary Depository Relationship with Administrative Agent;
Account
   
Control Agreements
70
ARTICLE VIII NEGATIVE COVENANTS
70
          8.01
Liens
70
          8.02
Investments
71
          8.03
Indebtedness
72
          8.04
Fundamental Changes
73
          8.05
Dispositions
73
          8.06
Restricted Payments
73
          8.07
Change in Nature of Business
74
          8.08
Transactions with Affiliates and Insiders
74
          8.09
Burdensome Agreements
74
          8.10
Use of Proceeds
75
          8.11
Financial Covenants
75
          8.12
Subordinated Indebtedness
75
          8.13
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
   
Entity
76
          8.14
Ownership of Subsidiaries
76
          8.15
Sale Leasebacks
76



 
ii

--------------------------------------------------------------------------------

 



ARTICLE IX  EVENTS OF DEFAULT AND REMEDIES
76
          9.01
Events of Default
76
          9.02
Remedies Upon Event of Default
78
          9.03
Application of Funds
79
ARTICLE X ADMINISTRATIVE AGENT
80
          10.01
Appointment and Authority
80
          10.02
Rights as a Lender
80
          10.03
Exculpatory Provisions
81
          10.04
Reliance by Administrative Agent
82
          10.05
Delegation of Duties
82
          10.06
Resignation of Administrative Agent
82
          10.07
Non-Reliance on Administrative Agent and Other Lenders
83
          10.08
No Other Duties; Etc
83
          10.09
Administrative Agent May File Proofs of Claim
83
          10.10
Collateral and Guaranty Matters
84
ARTICLE XI  MISCELLANEOUS
85
          11.01
Amendments, Etc
85
          11.02
Notices; Effectiveness; Electronic Communications
86
          11.03
No Waiver; Cumulative Remedies; Enforcement
88
          11.04
Expenses; Indemnity; and Damage Waiver
89
          11.05
Payments Set Aside
90
          11.06
Successors and Assigns
91
          11.07
Treatment of Certain Information; Confidentiality
94
          11.08
Set-off
95
          11.09
Interest Rate Limitation
96
          11.10
Counterparts; Integration; Effectiveness
96
          11.11
Survival of Representations and Warranties
96
          11.12
Severability
96
          11.13
Replacement of Lenders
97
          11.14
Governing Law; Jurisdiction; Etc
98
          11.15
Waiver of Jury Trial
98
          11.16
No Advisory or Fiduciary Responsibility
99
          11.17
Electronic Execution of Assignments and Certain Other Documents
99
          11.18
Subordination of Intercompany Indebtedness
99
          11.19
USA PATRIOT Act
101

 
 
iii

--------------------------------------------------------------------------------

 
 
SCHEDULES
   
          1.01
Specified Shareholders
          2.01
Commitments and Applicable Percentages
          6.13
Subsidiaries
          6.17
IP Rights
          6.20-1
Locations of Real Property
          6.20-2
Location of Chief Executive Office, Taxpayer Identification Number, Etc.
          6.20-3
Changes in Legal Name, State of Formation and Structure
          6.22
Investigations and Inquiries
          8.01
Liens Existing on the Closing Date
          8.02
Investments Existing on the Closing Date
          8.03
Indebtedness Existing on the Closing Date
          8.11
One-Time Adjustments to Consolidated EBITDA
          11.02
Certain Addresses for Notices
 
EXHIBITS
 
          2.02
Form of Loan Notice
          2.04
Form of Swing Line Loan Notice
          2.11
Form of Note
          7.02
Form of Compliance Certificate
          7.12
Form of Joinder Agreement
          11.06
Form of Assignment and Assumption



 
iv

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT


This CREDIT AGREEMENT is entered into as of February 28, 2011 among THE KEYW
HOLDING CORPORATION, a Maryland corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
 
The Borrower has requested that the Lenders provide $50,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01
Defined Terms.

 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either (a)
all or any substantial portion of the property of, or a line of business,
division or operating group of, another Person or (b) at least a majority of the
Equity Interests of another Person entitled to vote for members of the board of
directors or equivalent governing body of such Person, in each case whether or
not involving a merger or consolidation with such other Person.
 
“Acquisition Information” means, with respect to any Acquisition, (a) a summary
in reasonable detail of the terms and conditions including price and method of
payment; (b) the purchase agreement (or the then current draft thereof); and (c)
if (and only if) available to the Borrower without the incurrence of any
additional costs by the Borrower, (i) a copy of the annual consolidated
financial statements for the most recent fiscal year of the Acquisition Target
for which financial statements are available and, if such financial statements
are audited, the report of the independent public accountant; (ii) a copy of the
interim consolidated financial statements for the most recent fiscal period of
the Acquisition Target for which financial statements are available; and (iii) a
contract backlog report of the Acquisition Target and its Subsidiaries as of the
end of the most recent fiscal period of the Acquisition Target for which such
report is available.
 
“Acquisition Target” means, with respect to an Acquisition, the property or
Person acquired in such Acquisition.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.


 
 

--------------------------------------------------------------------------------

 
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
provided by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Closing Date is FIFTY MILLION DOLLARS ($50,000,000).


“Agreement” means this Credit Agreement.
 
“Applicable Percentage” means with respect to any Lender at any time, with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, subject to
adjustment as provided in Section 2.15; provided that if the commitment of each
Lender to make Revolving Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 9.02 or if the
Aggregate Revolving Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto or in any documentation executed by
such Lender pursuant to Section 2.01(b), as applicable.
 
“Applicable Period” means the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b).
 
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):


Pricing
   
Eurodollar Rate
   
Base Rate
   
Commitment
 
Tier
Consolidated Total Leverage Ratio
 
Loans
   
Loans
   
Fee
                             
1
<1.50:1.00
    2.00 %     1.00 %     0.25 %
2
>1.50:1.00 but < 2.25:1.00
    2.25 %     1.25 %     0.25 %
3
>2.25:1.00 but < 3.00:1.00
    2.50 %     1.50 %     0.30 %
4
>3.00:1.00
    3.00 %     2.00 %     0.40 %



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is required
to be delivered pursuant to Section 7.02(b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Tier 4 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the first Business Day immediately following the date on which such Compliance
Certificate is delivered in accordance with Section 7.02(b). The Applicable Rate
in effect from the Closing Date through the first Business Day immediately
following the date a Compliance Certificate is required to be delivered pursuant
to Section 7.02(b) for the fiscal quarter ending March 31, 2011 shall be
determined based upon


 
2

--------------------------------------------------------------------------------

 
 
Pricing Tier 1. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and book manager.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06 or any other form approved by the Administrative
Agent.
 
“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease, (c) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in
respect of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease).
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2009,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.
 
“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.0%, (b) the Prime Rate and (c) the
Eurodollar Rate plus 1.0%.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 7.02.
 
 
3

--------------------------------------------------------------------------------

 
 
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate, means any such day that is also
a London Banking Day.
 
“Businesses” has the meaning specified in Section 6.09(a).
 
“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee that is required to be accounted for as a capital lease on
the balance sheet of that Person.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swing Line Lender (as applicable) and the Lenders, as collateral
for the L/C Obligations, Obligations in respect of Swing Line Loans or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the L/C Issuer
or Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500 million or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500 million for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500 million and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority;


 
4

--------------------------------------------------------------------------------

 
 
provided that notwithstanding anything herein to the contrary, the Dodd Frank
Wall Street Reform and Consumer Protection Act and all requests, guidelines and
directives thereunder or issued in connection therewith shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.


“Change of Control” means an event or series of events by which:


(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of (i) in the case of any “person” or “group” that is a Specified
Shareholder, more than fifty percent (50%) of the Voting Equity Interests of the
Borrower or (ii) in the case of any other “person” or “group”, more than
thirty-five percent (35%) of the Voting Equity Interests of the Borrower;


(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or


(c)    the passage of thirty days from the date upon which any Person or two or
more Persons acting in concert shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, control over (i) in the case of any Specified
Shareholder, more than fifty percent (50%) of the Voting Equity Interests of the
Borrower or (ii) in the case of any other Person, more than thirty-five percent
(35%) of the Voting Equity Interests of the Borrower.


“Closing Date” means the date hereof.
 
“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.


“Collateral Documents” means a collective reference to the Security Agreement
and other security documents as may be executed and delivered by any Loan Party
pursuant to the terms of Section 7.13.
 
 
5

--------------------------------------------------------------------------------

 
 
“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.
 
“Commitment Fee” has the meaning specified in Section 2.09(a).
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.
 
“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, all capital expenditures.
 
“Consolidated Cash Flow” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a)
Consolidated EBITDA for such period plus (b) rent and lease expense for such
period minus (c) income taxes paid in cash during such period minus (d)
Consolidated Capital Expenditures for such period minus (e) Permitted Restricted
Payments for such period minus (f) payments on deferred purchase price
obligations (including earn-out obligations but excluding post-closing net
working capital adjustments in connection with Acquisitions) for such period.


“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a)
Consolidated Net Income for such period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) the provision for federal, state, local and
foreign income taxes payable for such period, (iii) the amount of depreciation
and amortization expense for such period, (iv) non-cash stock based compensation
expenses, (v) to the extent approved by the Administrative Agent in its sole
discretion, non-cash charges except to the extent such charges are reserves for
future cash charges and (vi) to the extent approved by the Administrative Agent
in its sole discretion, cost savings in connection with any Permitted
Acquisition associated with (A) the severance, retention, transfer or relocation
of employees, (B) the relocation or closure of locations and (C) costs of prior
owners which are not applicable after the closing of such Permitted Acquisition;
minus (c) non-cash gains to the extent included in calculating such Consolidated
Net Income.


“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Cash Flow for the period of the
four fiscal quarters most recently ended to (b) Consolidated Fixed Charges for
the period of the four fiscal quarters most recently ended.


“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period plus (c) rent and lease expense
for such period.


“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis.


“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period.


 
6

--------------------------------------------------------------------------------

 
 
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, net income (excluding (a) income or loss
from discontinued operations and (b) extraordinary items) for such period.


“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness. For purposes of this
definition, “scheduled payments of principal” (a) shall be determined without
giving effect to any reduction of such scheduled payments resulting from the
application of any voluntary or mandatory prepayments made during the applicable
period, (b) shall be deemed to include the Attributable Indebtedness, (c) shall
not include any voluntary prepayments or mandatory prepayments and (d) shall not
include payments on deferred purchase price obligations (including earn-out
obligations) in connection with Acquisitions.


“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness (other than (i) deferred purchase
price obligations (including earn-out obligations) in connection with
Acquisitions and (ii) Subordinated Indebtedness) as of such date to (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.


“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness (other than deferred purchase
price obligations (including earn-out obligations) in connection with
Acquisitions) as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters most recently ended.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 5% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate for
Revolving Loans that are Eurodollar Rate Loans plus 2% per annum.


 
7

--------------------------------------------------------------------------------

 


“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Borrower or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding (a) the disposition of
inventory in the ordinary course of business; (b) the disposition of machinery
and equipment no longer used or useful in the conduct of business of the
Borrower and its Subsidiaries in the ordinary course of business; (c) the
disposition of property to the Borrower or any Subsidiary; provided, that if the
transferor of such property is a Loan Party then the transferee thereof must be
a Loan Party; (d) the disposition of accounts receivable in connection with the
collection or compromise thereof; (e) licenses, sublicenses, leases or subleases
granted to others not interfering in any material respect with the business of
the Borrower and its Subsidiaries; (f) the sale or disposition of Cash
Equivalents for fair market value; and (g) any Recovery Event.
 
“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).
 
“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


 
8

--------------------------------------------------------------------------------

 
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of a Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, or the institution by the PBGC of proceedings to terminate a
Pension Plan; (e) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Internal Revenue Code or Sections
303, 304 and 305 of ERISA; or (g) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Loan Party or any ERISA Affiliate.


  “Eurodollar Base Rate” means:
 
(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two


 
9

--------------------------------------------------------------------------------

 


London Banking Days prior to such date for Dollar deposits being delivered in
the London interbank market for a term of one month commencing that day or (ii)
if such published rate is not available at such time for any reason, the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in the approximate amount of the Base Rate Loan being made or maintained and
with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.


“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Base Rate”.


“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan bearing interest at a rate based on the Eurodollar
Rate shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.


“Event of Default” has the meaning specified in Section 9.01.


“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property which is located outside of the United States, unless
requested by the Administrative Agent or the Required Lenders, (b) unless
requested by the Administrative Agent or the Required Lenders, any IP Rights for
which a perfected Lien thereon is not effected either by filing of a Uniform
Commercial Code financing statement or by appropriate evidence of such Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (c) unless requested by the Administrative Agent or
the Required Lenders, any personal property (other than personal property
described in clause (b) above) for which the attachment or perfection of a Lien
thereon is not governed by the Uniform Commercial Code, (d) the Equity Interests
of any Subsidiary and (e) any property which, subject to the terms of Section
8.09, is subject to a Lien of the type described in Section 8.01(i) pursuant to
documents which prohibit such Loan Party from granting any other Liens in such
property.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Internal Revenue Code to be withheld
 
 
10

--------------------------------------------------------------------------------

 
 
from amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 11.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (c), and (e) any Taxes imposed on any
“withholdable payment” payable to such recipient as a result of the failure of
such recipient to satisfy the applicable requirements as set forth in FATCA
after December 31, 2012.


“Existing Indebtedness” has the meaning specified in Section 5.01.


“Facilities” has the meaning specified in Section 6.09(a).


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
regulations promulgated thereunder or official interpretations thereof.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letter” means the letter agreement dated as of the Closing Date among the
Borrower and the Administrative Agent.


“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


 
11

--------------------------------------------------------------------------------

 


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)       all obligations, whether current or long-term, for borrowed money
(including the Obligations (other than obligations under Swap Contracts)) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


(b)       all purchase money indebtedness;
 
(c)       the principal portion of all obligations under conditional sale or
other title retention agreements relating to property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);


(d)       the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;


(e)       all obligations in respect of the deferred purchase price of property
or services (including deferred purchase price obligations (including earn-out
obligations) in connection with Acquisitions but excluding trade accounts
payable in the ordinary course of business and, in each case, not past due for
more than 60 days after the date on which such trade account payable was
created);


(f)        the Attributable Indebtedness of Capital Leases, Sale and Leaseback
Transactions, Synthetic Leases and Securitization Transactions;


(g)       all obligations to purchase, redeem, retire, defease or otherwise make
any payment prior to the Maturity Date in respect of any Equity Interests,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;


(h)       all Funded Indebtedness of others secured by (or for which the holder
of such Funded Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;
 
(i)        all Guarantees with respect to Funded Indebtedness of the types
specified in clauses (a) through (h) above of another Person; and
 
(j)        all Funded Indebtedness of the types referred to in clauses (a)
through (i) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, except to the extent that Funded
Indebtedness is expressly made non-recourse to such Person.
 
 
12

--------------------------------------------------------------------------------

 


Notwithstanding anything herein to the contrary, post-closing net working
capital adjustments in connection with Acquisitions shall not be deemed Funded
Indebtedness.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).


“Government Contract” means any contract with the United States government or
any department, agency or instrumentality thereof under which the Borrower or
any Subsidiary is a prime contractor or a subcontractor.


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


“Guarantors” means, collectively, (a) each Domestic Subsidiary identified as a
“Guarantor” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 7.12 or otherwise, (c) with respect to obligations
under any Swap Contract between any Subsidiary and any Lender or Affiliate of a
Lender that is permitted to be incurred pursuant to Section 8.03(d) and
obligations under any Treasury Management Agreement between any Subsidiary and
any Lender or Affiliate of a Lender, the Borrower, and (d) the successors and
permitted assigns of the foregoing.


“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.


 
13

--------------------------------------------------------------------------------

 


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Honor Date” has the meaning set forth in Section 2.03(c).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)       all Funded Indebtedness;
 
(b)       the Swap Termination Value of any Swap Contract;
 
(c)       all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and
 
(d)       all Indebtedness of the types referred to in clauses (a) through (c)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.


Notwithstanding anything herein to the contrary, post-closing net working
capital adjustments in connection with Acquisitions shall not be deemed
Indebtedness.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitees” has the meaning specified in Section 11.04(b).


“Information” has the meaning specified in Section 11.07.


“Intercompany Indebtedness” means Indebtedness owing by a Loan Party to another
Loan Party.


“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:


(a)       any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)       any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of
 
 
14

--------------------------------------------------------------------------------

 
 
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and


(c)       no Interest Period shall extend beyond the Maturity Date.


“Interim Financial Statements” means the unaudited consolidated and
consolidating financial statements of the Borrower and its Subsidiaries for the
fiscal quarter ending September 30, 2010, including balance sheets and
statements of income or operations, shareholders’ equity and cash flows.


“Internal Revenue Code” means the Internal Revenue Code of 1986.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.


“IP Rights” has the meaning specified in Section 6.17.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.12.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
 
15

--------------------------------------------------------------------------------

 
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means any standby letter of credit issued hereunder.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $2,500,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Liquidity” means, as of any date of determination, the sum of (a) all cash and
Cash Equivalents of the Loan Parties on such date that (i) do not appear (or
would not be required to appear) as “restricted” on a consolidated balance sheet
of the Borrower and (ii) are not subject to a Lien (other than Liens of the type
described in Sections 8.01(m) and (n)) plus (b) the aggregate availability under
the Aggregate Revolving Commitments.


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.


“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14
of this Agreement and the Fee Letter.
 
 
16

--------------------------------------------------------------------------------

 
 
“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit 2.02.


“Loan Parties” means, collectively, the Borrower and each Guarantor.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrower and its Subsidiaries taken
as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document to which it is a
party; (c) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (d) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.


“Material Indebtedness” means (a) any Subordinated Indebtedness and (b) any
other Indebtedness (other than Indebtedness arising under the Loan Documents and
Indebtedness arising under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount.


“Maturity Date” means February 28, 2014; provided, however, that if such date is
not a Business Day, then the Maturity Date shall be the next preceding Business
Day.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Note” has the meaning specified in Section 2.11(a).
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Swap Contract between the Borrower or any Subsidiary
and any Lender or Affiliate of a Lender that is permitted to be incurred
pursuant to Section 8.03(d) and (b) all obligations under any Treasury
Management Agreement between the Borrower or any Subsidiary and any Lender or
Affiliate of a Lender.


 
17

--------------------------------------------------------------------------------

 


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.


“Participant” has the meaning specified in Section 11.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.
 
“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary, provided that:


(a)       no Default shall have occurred and be continuing or would result from
such Acquisition;


(b)       the Acquisition Target is in the same or a similar line of business as
the Borrower and its Subsidiaries were engaged in on the Closing Date (or any
reasonable extensions or expansions thereof);


 
18

--------------------------------------------------------------------------------

 


(c)       in the case of an Acquisition of the Equity Interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition;


(d)       the representations and warranties made by the Loan Parties in each
Loan Document shall be true and correct in all material respects at and as if
made as of the date of such Acquisition (after giving effect thereto);
 
(e)       immediately after giving effect to such Acquisition, there shall be at
least $7,500,000 of Liquidity;


(f)        if the aggregate cash and non-cash consideration for such Acquisition
exceeds $5 million, the portion of Consolidated EBITDA attributable to such
Acquisition Target for the period of four fiscal quarters most recently ended
for which financial statements of the Acquisition Target are available shall be
greater than $0;
 
(g)       the Borrower shall have delivered the Acquisition Information to the
Administrative Agent by:


(i)       the date five (5) Business Days prior to the consummation of such
Acquisition if after giving effect to such Acquisition on a Pro Forma Basis (A)
the Consolidated Senior Leverage Ratio recomputed as of the end of the
Applicable Period would be equal to or greater than (x) 2.00:1.0 if the
Applicable Period ended prior to March 31, 2012 and (y) 1.75:1.0 if the
Applicable Period ended on or after March 31, 2012 and (B) the Consolidated
Total Leverage Ratio recomputed as of the end of the Applicable Period would be
equal to or greater than (x) 3.25:1.0 if the Applicable Period ended prior to
March 31, 2012 and (y) 3.00:1.0 if the Applicable Period ended on or after March
31, 2012; or


(ii)      the date fifteen (15) days after the consummation of such Acquisition
if delivery is not required by the date five (5) Business Days prior to the
consummation of such Acquisition pursuant to clause (i) above;


(h)       any deferred purchase price obligation (including earn-out obligations
but excluding post-closing net working capital adjustments) shall be
subordinated to the Obligations in a manner and to an extent acceptable to the
Administrative Agent; and


(i)        the Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that after giving effect to such
Acquisition on a Pro Forma Basis (i) the Loan Parties would be in compliance
with the financial covenants set forth in Section 8.11 recomputed as of the end
of the Applicable Period, (ii) the Consolidated Senior Leverage Ratio recomputed
as of the end of the Applicable Period would be at least 0.25 less than the
maximum Consolidated Senior Leverage Ratio permitted by Section 8.11 for the
Applicable Period and (iii) the Consolidated Total Leverage Ratio recomputed as
of the end of the Applicable Period would be at least 0.25 less than the maximum
Consolidated Total Leverage Ratio permitted by Section 8.11 for the Applicable
Period.


“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Subsidiary permitted to exist at such time pursuant to the terms
of Section 8.01.


“Permitted Restricted Payments” has the meaning specified in Section 8.06(c).
 
 
19

--------------------------------------------------------------------------------

 
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.


“Platform” has the meaning specified in Section 7.02.


“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.


“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.11, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which the
Borrower was required to deliver financial statements pursuant to Section
7.01(a) or (b). In connection with the foregoing, (a) with respect to any
Disposition or Recovery Event, (i) income statement and cash flow statement
items (whether positive or negative) attributable to the property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction and (ii) Indebtedness which is retired shall be
excluded and deemed to have been retired as of the first day of the applicable
period and (b) with respect to any Acquisition, (i) income statement and cash
flow statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 and (B) such items are supported by financial statements or other
information reasonably satisfactory to the Administrative Agent and (ii) any
Indebtedness incurred or assumed by the Borrower or any Subsidiary (including
the Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.


“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b) after giving
effect to the applicable transaction on a Pro Forma Basis which calculations
shall be satisfactory to the Administrative Agent in its reasonable discretion.


“Public Lender” has the meaning specified in Section 7.02.


“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.
 
 
20

--------------------------------------------------------------------------------

 
 
“Register” has the meaning specified in Section 11.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.


“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of (a) the unfunded Commitments and the outstanding
Loans (with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) or (b) if the Commitments have been
terminated, the outstanding Loans (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition). The
unfunded Commitments of, and the outstanding Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.


“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section
2.01(c), as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.


“Revolving Loan” has the meaning specified in Section 2.01(a).


 
21

--------------------------------------------------------------------------------

 


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.


“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.


“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (e) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured and (f) such Person does not intend, in any
transaction, to hinder, delay or defraud either present or future creditors or
any other person to which such Person is or will become, through such
transaction, indebted. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.


“Specified Shareholders” means the Persons identified on Schedule 1.01.


“Subordinated Indebtedness” means Indebtedness of the Borrower or any Subsidiary
which by its terms is subordinated to the Obligations in a manner and to an
extent acceptable to the Administrative Agent.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests entitled to vote for members of the board of
directors or equivalent governing body at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
 
 
22

--------------------------------------------------------------------------------

 
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Threshold Amount” means $1,000,000.
 
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards


 
23

--------------------------------------------------------------------------------

 


(including purchasing cards and commercial cards), funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.


“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Voting Equity Interests” of any Person means Equity Interests of such Person
entitled to vote for members of the board of directors or equivalent governing
body of such Person on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time).


“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.


1.02        Other Interpretive Provisions.
 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)       The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
assets and properties, tangible and intangible, real and personal, including
cash, securities, accounts and contract rights.


(b)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
 
24

--------------------------------------------------------------------------------

 
 
(c)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
 
1.03         Accounting Terms; Calculation of Financial Covenants on a Pro Forma
Basis.
 
(a)          Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.


(b)           Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Loan Parties shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.


(c)           Calculation of Financial Covenants on a Pro Forma Basis.
Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Section 8.11 (including for purposes
of determining the Applicable Rate) shall be made on a Pro Forma Basis with
respect to any Acquisition, Disposition or Recovery Event occurring during the
applicable period. All references herein to consolidated financial statements of
the Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.


1.04        Rounding.
 
Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).


1.05        Times of Day.
 
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


 
25

--------------------------------------------------------------------------------

 
 
1.06        Letter of Credit Amounts.
 
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.


ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01         Revolving Loans.
 
(a)           Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Borrowing of Revolving Loans, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Commitment.
Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under this Section 2.01. Revolving
Loans may be Base Rate Loans or Eurodollar Rate Loans, or a combination thereof,
as further provided herein, provided, however, all Borrowings made on the
Closing Date shall be made as Base Rate Loans.


(b)          Increases of the Aggregate Revolving Commitments. The Borrower
shall have the right, upon at least five Business Days’ prior written notice to
the Administrative Agent, to increase the Aggregate Revolving Commitments by up
to $25,000,000 in the aggregate in one or more increases at any time prior to
the date that is six (6) months prior to the Maturity Date, subject, however, in
any such case, to satisfaction of the following conditions precedent:
 
(i)        no Default shall have occurred and be continuing on the date on which
such increase is to become effective;


(ii)       such increase shall be in a minimum amount of $10 million and in
integral multiples of $5 million in excess thereof (or such lesser amounts as
the Administrative Agent may agree);


(iii)      such increase shall be effective only upon receipt by the
Administrative Agent of (x) additional Revolving Commitments in a corresponding
amount of such requested increase from either existing Lenders and/or one or
more banks and other financial institutions that qualify as Eligible Assignees
(it being understood and agreed that no existing Lender shall be required to
provide an additional Revolving Commitment) and (y) documentation from each bank
and financial institution providing an additional Revolving Commitment
evidencing its additional Revolving Commitment and its obligations under this
Agreement in form and substance acceptable to the Administrative Agent;
 
 
26

--------------------------------------------------------------------------------

 
 
(iv)      the Administrative Agent shall have received all documents (including 
resolutions of the board of directors of the Borrower and the Guarantors and
opinions of outside legal counsel to the Borrower and the Guarantors) it may
reasonably request relating to the corporate or other necessary authority for
such increase and the validity of such increase in the Aggregate Revolving
Commitments, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent; and
 
(v)       if any Revolving Loans are outstanding at the time of the increase in
the Aggregate Revolving Commitments, the Borrower shall, if applicable, prepay
one or more existing Revolving Loans (such prepayment to be subject to Section
3.05) in an amount necessary such that after giving effect to the increase in
the Aggregate Revolving Commitments, each Lender will hold its pro rata share
(based on its Applicable Percentage of the increased Aggregate Revolving
Commitments) of outstanding Revolving Loans.
 
2.02        Borrowings, Conversions and Continuations of Loans.
 
(a)          Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of a Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. Notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted to a Eurodollar Rate Loan.


(b)          Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the Borrower in like
 
 
27

--------------------------------------------------------------------------------

 
 
funds as received by the Administrative Agent either by (i) crediting the
account of the Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Loan Notice with
respect to a Borrowing of Revolving Loans is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to the Borrower as provided above.


(c)           During the existence of a Default, the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.


(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the Prime Rate used in determining the
Base Rate promptly following the public announcement of such change.


(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than five Interest Periods in effect with respect to
Revolving Loans.


2.03         Letters of Credit.
 
(a)          The Letter of Credit Commitment.
 
(i)        Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in   reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Maturity Date, to issue Letters of Credit in
Dollars for the account of the Borrower or any Subsidiary, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.


(ii)       The L/C Issuer shall not issue any Letter of Credit if:
 
(A)     subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or


 
28

--------------------------------------------------------------------------------

 
 
(B)     the expiry date of such requested Letter of Credit would occur after the
date twelve months after the Maturity Date, unless all the Lenders have approved
such expiry date.


(iii)      The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
 
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;


(B)     the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
 
(C)     except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
 
(D)     such Letter of Credit is to be denominated in a currency other than
Dollars;
 
(E)      any Lender is at that time a Defaulting Lender, unless the L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or


(F)     such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.


(iv)      The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)       The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(vi)      The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of


 
29

--------------------------------------------------------------------------------

 


the benefits and immunities (A) provided to the Administrative Agent in Article
X with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article X included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.


(ii)       Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or the applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.


(iii)      If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-


 
30

--------------------------------------------------------------------------------

 


Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the date twelve months after the Maturity Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or any Loan Party that one or more of the applicable
conditions specified in Section 5.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.


(iv)      If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or any Loan Party that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.


(v)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)          Drawings and Reimbursements; Funding of Participations.
 
(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such
 
 
31

--------------------------------------------------------------------------------

 
 
drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the unutilized portion of the Aggregate
Revolving Commitments and the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.


(ii)       Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.


(iii)      With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in Section
5.02 cannot be satisfied or for any other reason, the Borrower shall be deemed
to have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.


(iv)      Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.


(v)      Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
 
 
32

--------------------------------------------------------------------------------

 
 
(vi)      If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.



 
(d)
Repayment of Participations.

 
(i)        At any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.


(ii)       If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of the L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.


(e)           Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
 
 (ii)      the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
 
33

--------------------------------------------------------------------------------

 
 
(iii)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)       any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(f)           Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
 
 
34

--------------------------------------------------------------------------------

 
 
(g)           Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit.


(h)           Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Revolving Loans that are
Eurodollar Rate Loans times the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit and on the
Maturity Date; and (ii) computed on a quarterly basis in arrears. If there is
any change in the Applicable Rate during any quarter, the daily amount available
to be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.


(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit and on the Maturity Date. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
 
(j)            Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(k)           Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.


 
35

--------------------------------------------------------------------------------

 
 
2.04         Swing Line Loans.
 
(a)           Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, and provided further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.


(b)           Borrowing Procedures. Each Borrowing of Swing Line Loans shall be
made upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.



 
(c)
Refinancing of Swing Line Loans.

 
(i)        The Swing Line Lender at any time in its sole discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Loan in
an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples


 
36

--------------------------------------------------------------------------------

 


specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 5.02 (other than the delivery of a Loan Notice). The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Revolving Loan that is a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.


(ii)       If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.


(iii)      If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.


(iv)      Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the
Borrower, any Subsidiary or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 5.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.


(d)          Repayment of Participations.
 
(i)        At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line
 
 
37

--------------------------------------------------------------------------------

 
 
Loan, the Swing Line Lender will distribute to such Lender its Applicable
Percentage thereof in the same funds as those received by the Swing Line Lender.


(ii)       If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)           Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Lender funds its Revolving Loans that are Base Rate Loans or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.


(f)            Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.


(g)           Auto Borrow Arrangement. In order to facilitate the borrowing of
Swing Line Loans, the Borrower and the Swing Line Lender may mutually agree to,
and are hereby authorized to, enter into an auto borrow agreement in form and
substance reasonably satisfactory to the Swing Line Lender, with notice to the
Administrative Agent (the “Auto Borrow Agreement”) providing for the automatic
advance by the Swing Line Lender of Swing Line Loans under the conditions set
forth in the Auto Borrow Agreement, subject to the conditions set forth herein.
At any time an Auto Borrow Agreement is in effect, Borrowings of Swing Line
Loans under the Auto Borrow Agreement shall be made in accordance with the terms
of the Auto Borrow Agreement. For purposes of determining the Total Revolving
Outstandings at any time during which an Auto Borrow Agreement is in effect, the
Outstanding Amount of all Swing Line Loans shall be deemed to be the sum of the
Outstanding Amount of Swing Line Loans at such time plus the maximum amount
available to be borrowed under such Auto Borrow Agreement at such time.


2.05         Prepayments.
 

 
(a)
Voluntary Prepayments of Loans.

 
 (i)       Revolving Loans. The Borrower may, upon notice from the Borrower to
the Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $100,000 or a whole multiple of $100,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify


 
38

--------------------------------------------------------------------------------

 


each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.15, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.


(ii)       Swing Line Loans. The Borrower may, upon notice to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 (or, if less, the entire principal thereof then outstanding). Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.


(b)           Mandatory Prepayments of Loans. If for any reason the Total
Revolving Outstandings at any time exceed the Aggregate Revolving Commitments
then in effect, the Borrower shall immediately prepay Revolving Loans and/or
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(i) unless after the prepayment in full of the Revolving Loans and Swing
Line Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect. All amounts required to be paid pursuant to this
Section 2.05(b) shall be applied first, ratably to the L/C Borrowings and the
Swing Line Loans, second, to the outstanding Revolving Loans, and, third, to
Cash Collateralize the remaining L/C Obligations. Within the parameters of the
applications set forth above, prepayments shall be applied first to Base Rate
Loans and then to Eurodollar Rate Loans in direct order of Interest Period
maturities. All prepayments under this Section 2.05(b) shall be subject to
Section 3.05, but otherwise without premium or penalty, and shall be accompanied
by interest on the principal amount prepaid through the date of prepayment.


2.06        Termination or Reduction of Aggregate Revolving Commitments.


The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Outstanding
Amount of Revolving Loans, Swing Line Loans and L/C Obligations; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5 million or
any whole multiple of $1 million in excess thereof and (iii) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Revolving
Commitments. Any reduction of the Aggregate Revolving Commitments shall be
applied to the Revolving Commitment of each Lender according to its Applicable
Percentage. All fees accrued with respect thereto until the effective date of
any termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.
 
 
39

--------------------------------------------------------------------------------

 


2.07         Repayment of Loans.
 
(a)           Revolving Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.


(b)           Swing Line Loans. The Borrower shall repay each Swing Line Loan on
the earlier to occur of (i) the date ten Business Days after such Swing Line
Loan is made and (ii) the Maturity Date.


2.08        Interest.
 
(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.


(b)          (i)         If any amount of principal of any Loan is not paid when
due (following any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)       If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (following any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii)      Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv)      Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09        Fees.
 
               In addition to certain fees described in subsections (h) and (i)
of Section 2.03:


(a)       Commitment Fee. The Borrower shall pay to the Administrative Agent,
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the product of (i) the Applicable
Rate times (ii) the actual daily amount by which the Aggregate Revolving
Commitments exceed the sum of (A) the Outstanding Amount of Revolving Loans and
(B) the Outstanding Amount of L/C Obligations, subject to


 
40

--------------------------------------------------------------------------------

 
 
adjustment as provided in Section 2.15. The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. For purposes of clarification, Swing
Line Loans shall not be considered outstanding for purposes of determining the
unused portion of the Aggregate Revolving Commitments.
 
(b)        Fee Letter. The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

 
(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.


(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Total Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under this Agreement. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Revolving Commitments and the repayment of all other Obligations hereunder.


2.11
Evidence of Debt.

 
(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
 
 
41

--------------------------------------------------------------------------------

 
 
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each such promissory note shall be in the form of Exhibit 2.11 (a
“Note”). Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.


(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12
Payments Generally; Administrative Agent’s Clawback.

 
(a)           General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.


(b)           (i)        Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
 
 
42

--------------------------------------------------------------------------------

 
 
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(ii)      Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)           Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)           Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).


(e)           Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


2.13        Sharing of Payments by Lenders.
 
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the
 
 
43

--------------------------------------------------------------------------------

 
 
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)   the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14
Cash Collateral.



(a)           Certain Credit Support Events. Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Maturity Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).


(b)           Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at Bank of America. The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.


(c)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the


 
44

--------------------------------------------------------------------------------

 


specific L/C Obligations, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.


(d)           Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
(and following application as provided in this Section 2.14 may be otherwise
applied in accordance with Section 9.03), and (y) the Person providing Cash
Collateral and the L/C Issuer or Swing Line Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.


2.15
Defaulting Lenders.



(a)           Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)           Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.01.


(ii)           Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has


 
45

--------------------------------------------------------------------------------

 


not fully funded its appropriate share and (y) such Loans or L/C Borrowings were
made at a time when the conditions set forth in Section 5.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)           Certain Fees. That Defaulting Lender (A) shall not be entitled
to receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (B) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).


(iv)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that (A) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default exists; and (B) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Loans of that Lender.


(b)           Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided; further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01
Taxes.



 
(a)
Payments Free of Taxes – Obligation to Withhold: Payments on Account of Taxes.



 
46

--------------------------------------------------------------------------------

 

(i)           Any and all payments by or on account of any obligation of the
Loan Parties hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Loan
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)           If the Loan Parties or the Administrative Agent shall be required
by the Internal Revenue Code to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B)       the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Internal Revenue Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Loan Parties shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.


(b)           Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.


 
(c)
Tax Indemnification.



(i)           Without limiting the provisions of subsection (a) or (b) above,
the Loan Parties shall, and do hereby indemnify the Administrative Agent, each
Lender and the L/C Issuer, and shall make payment in respect thereof within ten
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
the Loan Parties or the Administrative Agent or paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Loan Parties
shall also, and do hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii)      of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.


(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify each Loan Party
and the Administrative Agent, and shall make payment in respect thereof within
ten days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for such Loan Party or the
Administrative Agent) incurred by or asserted against such Loan Party or the
Administrative


 
47

--------------------------------------------------------------------------------

 
 

Agent by any Governmental Authority as a result of the failure by such Lender or
the L/C Issuer, as the case may be, to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to such Loan
Party or the Administrative Agent pursuant to subsection (e). Each Lender and
the L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.


(d)           Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority, as provided in
this Section 3.01, the Borrower shall deliver (or cause the applicable Loan
Party to deliver) to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of any return required by Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.


 
(e)
Status of Lenders: Tax Documentation.



(i)           Each Lender shall deliver to the Borrower and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made hereunder or under any
other Loan Document are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.


(ii)           Without limiting the generality of the foregoing, if the Borrower
is a resident for tax purposes in the United States


(A)           any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and


(B)           each Foreign Lender that is entitled under the Internal Revenue
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under


 
48

--------------------------------------------------------------------------------

 


this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:


(I)     executed originals of IRS Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States is a party,


(II)           executed originals of IRS Form W-8ECI,


(III)          executed originals of IRS Form W-8IMY and all required supporting
documentation,


(IV)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of  IRS Form W-8BEN, or


(V)          executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.


(iii)         Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.


3.02
Illegality.



If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and (b)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy


 
49

--------------------------------------------------------------------------------

 


to the Administrative Agent), prepay or, if applicable, convert all of such
Lender’s Eurodollar Rate Loans to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.


3.03
Inability to Determine Rates.



If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan or
in connection with an existing or proposed Base Rate Loan or in connection with
a Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.


3.04
Increased Costs.



 
(a)
Increased Costs Generally.  If any Change in Law shall:



(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;


(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or


 
50

--------------------------------------------------------------------------------

 
 
(iii)       impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.


(b)       Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.


(c)       Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.


(d)       Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


3.05        Compensation for Losses.
 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


 
51

--------------------------------------------------------------------------------

 


(a)       any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)       any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or


(c)       any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.


3.06
Mitigation of Obligations; Replacement of Lenders.

 
(a)       Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer, as applicable, shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, as applicable,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.


(b)       Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
11.13.
 
3.07        Survival.
 
All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.
 
 
52

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
GUARANTY
 
4.01        The Guaranty.
 
Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, each Lender, each Affiliate of a Lender that enters into a
Swap Contract or a Treasury Management Agreement with the Borrower or any
Subsidiary, and each other holder of the Obligations as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations is not paid in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.


4.02        Obligations Unconditional.
 
The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
 
(a)        at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;
 
(b)        any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;
 
(c)        the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any


 
53

--------------------------------------------------------------------------------

 


other guarantee of any of the Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;


(d)        any Lien granted to, or in favor of, the Administrative Agent or any
other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or
 
(e)        any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that the Administrative Agent or any other holder
of the Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.


4.03        Reinstatement.
 
The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including the fees, charges and disbursements
of counsel) incurred by the Administrative Agent or such holder of the
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.


4.04        Certain Additional Waivers.
 
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


4.05        Remedies.
 
The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.
 
 
54

--------------------------------------------------------------------------------

 
4.06        Rights of Contribution.
 
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until the Obligations have been paid in full and the Commitments
have terminated.
 
4.07        Guarantee of Payment; Continuing Guarantee.
 
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.


ARTICLE V
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01        Conditions of Effectiveness.
 
This Agreement shall be effective upon satisfaction of the following conditions
precedent in each case in a manner satisfactory to the Administrative Agent and
each Lender:
 
(a)           Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.


(b)           Opinions of Counsel. Receipt by the Administrative Agent of
favorable opinions of outside legal counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender, dated as of the Closing Date.


(c)           Organization Documents, Resolutions, Etc. Receipt by the
Administrative Agent of the following:


(i)        copies of the Organization Documents of each Loan Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;


(ii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and


(iii)        such documents and certifications as the Administrative Agent may
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.
 
 
55

--------------------------------------------------------------------------------

 
 
(d)           Personal Property Collateral. Receipt by the Administrative Agent
of the following:


(i)           searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Loan Party and each other jurisdiction deemed appropriate by
the Administrative Agent;
 
(ii)         UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
 
(iii)         searches of ownership of, and Liens on, United States registered
intellectual property of each Loan Party in the appropriate governmental
offices; and


(iv)        duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s discretion, to perfect the Administrative Agent’s security interest in
the United States registered intellectual property of the Loan Parties.


(e)           Evidence of Insurance. Receipt by the Administrative Agent of
copies of insurance policies or certificates of insurance of the Loan Parties
evidencing liability and casualty insurance meeting the requirements set forth
in the Loan Documents.


(f)           Closing Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower as of the Closing
Date certifying that the conditions specified in Sections 5.02(a) and (b) have
been satisfied as of the Closing Date.


(g)           Refinance of Existing Indebtedness. The Borrower and its
Subsidiaries shall have repaid all outstanding Indebtedness (other than
Indebtedness permitted under Section 8.03) (the “Existing Indebtedness”) and
terminated all commitments to extend credit with respect to the Existing
Indebtedness, and all Liens securing the Existing Indebtedness shall have been
released.
 
(h)           Fees. Receipt by the Administrative Agent, the Arranger and the
Lenders of any fees required to be paid on or before the Closing Date.


(i)            Attorney Costs. Unless waived by the Administrative Agent, to the
extent payable pursuant to Section 11.04(a) and subject to the Fee Letter, the
Borrower shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date.
 
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


 
56

--------------------------------------------------------------------------------

 


5.02        Conditions to all Credit Extensions.
 
The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:


(a)            The representations and warranties of each Loan Party contained
in Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.


(b)            No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)            The Administrative Agent and, if applicable, the L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
  
6.01        Existence, Qualification and Power.
 
The Borrower and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.


6.02        Authorization; No Contravention.
 
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any
 
 
57

--------------------------------------------------------------------------------

 
 
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.
 
6.03       Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have already been obtained and are in full force and
effect and (ii) filings to perfect the Liens created by the Collateral
Documents.


6.04       Binding Effect.
 
Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
that is party thereto in accordance with its terms.


6.05        Financial Statements; No Material Adverse Effect.
 
(a)       The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.


(b)       The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments;
and (iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.


(c)       From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition or any Recovery Event of any
material part of the business or property of the Borrower and its Subsidiaries,
taken as a whole, and no purchase or other acquisition by any of them of any
business or property (including any Equity Interests of any other Person)
material in relation to the consolidated financial condition of the Borrower and
its Subsidiaries, taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto and has not otherwise
been disclosed in writing to the Lenders on or prior to the Closing Date.


(d)       The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated and consolidating
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries as of the dates thereof and for the periods covered thereby.


(e)       Since the date of the Audited Financial Statements, there has been no
event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect.
 
 
58

--------------------------------------------------------------------------------

 


6.06        Litigation.
 
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any Subsidiary
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document or any of the transactions
contemplated hereby or (b) could reasonably be expected to have a Material
Adverse Effect.


6.07        No Default.
 
(a)       Neither the Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could reasonably be expected to have
a Material Adverse Effect.


(b)       No Default has occurred and is continuing.


6.08        Ownership of Property; Liens.


Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is not subject to any Liens other
than Permitted Liens.


6.09        Environmental Compliance.
 
Except as could not reasonably be expected to have a Material Adverse Effect:


(a)       Each of the facilities and real properties owned, leased or operated
by the Borrower or any Subsidiary (the “Facilities”) and all operations at the
Facilities are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Facilities or the
businesses operated by the Borrower and its Subsidiaries at such time (the
“Businesses”), and there are no conditions relating to the Facilities or the
Businesses that could give rise to liability under any applicable Environmental
Laws.


(b)       None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could give rise to liability
under, Environmental Laws.


(c)       Neither the Borrower nor any Subsidiary has received any written
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.
 
(d)       Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of the
Borrower or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.


 
59

--------------------------------------------------------------------------------

 


(e)        No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which the Borrower or any Subsidiary
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Borrower, any Subsidiary, the Facilities or the Businesses.


(f)        There has been no release or threat of release of Hazardous Materials
at or from the Facilities, or arising from or related to the operations
(including disposal) of the Borrower or any Subsidiary in connection with the
Facilities or otherwise in connection with the Businesses, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws.


Each of the representations and warranties in this Section 6.09 to the extent
relating to the action or inaction of Persons other than the Borrower and its
Subsidiaries is made only to the knowledge of the Responsible Officers of the
Loan Parties.


6.10
Insurance.

 
(a)       The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.


(b)       All real property that constitutes Collateral and that is a Flood
Hazard Property is covered by flood insurance with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts
and with such deductibles as the Administrative Agent may request upon at least
thirty (30) days prior written notice to the Borrower.


6.11       Taxes.
 
The Borrower and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary is party to any
tax sharing agreement.


6.12
ERISA Compliance.

 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other Federal or state laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under Section
401(a) of the Internal Revenue Code and the trust related thereto has been
determined by the IRS to be exempt from federal income tax under Section 501(a)
of the Internal Revenue Code, or an application for such a letter is currently
being processed by the IRS. To the knowledge of the Responsible Officers of the
Loan Parties, nothing has occurred that would reasonably be expected to prevent
or cause the loss of such tax-qualified status.


 
60

--------------------------------------------------------------------------------

 
 
(b)       There are no pending or, to the knowledge of the Responsible Officers
of the Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.


(c)       (i) No ERISA Event has occurred, and neither any Loan Party nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Internal Revenue Code) is 60% or higher
and neither any Loan Party nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither any Loan Party nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.


6.13        Subsidiaries.
 
Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (a) jurisdiction of incorporation or
organization, (b) number of shares of each class of Equity Interests
outstanding, and (c) number and percentage of outstanding shares of each class
owned (directly or indirectly) by the Borrower or any Subsidiary. The
outstanding Equity Interests of each Subsidiary are validly issued, fully paid
and non-assessable.


6.14
Margin Regulations; Investment Company Act.

 
(a)       The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis) subject to
the provisions of Section 8.01 or Section 8.05 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 9.01(e) will be margin stock.


(b)       None of the Borrower, any Person that Controls (as such term is
defined in the Investment Company Act of 1940) the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
 
 
61

--------------------------------------------------------------------------------

 
 
6.15
Disclosure.

 
Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.


6.16
Compliance with Laws.

 
Each of the Borrower and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


6.17
Intellectual Property; Licenses, Etc.

 
The Borrower and its Subsidiaries own, or possess the legal right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses. Set forth on Schedule 6.17 is a list of (i) all IP Rights registered
or pending registration with the United States Copyright Office or the United
States Patent and Trademark Office that as of the Closing Date a Loan Party owns
and (ii) all licenses of IP Rights registered with the United States Copyright
Office or the United States Patent and Trademark Office as of the Closing Date.
Except for such claims and infringements that could not reasonably be expected
to have a Material Adverse Effect, no claim has been asserted and is pending by
any Person challenging or questioning the use of any IP Rights or the validity
or effectiveness of any IP Rights, nor does any Responsible Officer of any Loan
Party know of any such claim, and, to the knowledge of the Responsible Officers
of the Loan Parties, the use of any IP Rights by the Borrower or any Subsidiary,
the granting of a right or a license in respect of any IP Rights from the
Borrower or any Subsidiary or any slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary does not infringe
on any rights of any other Person. As of the Closing Date, none of the IP Rights
owned by any Loan Party that is registered or pending registration with the
United States Copyright Office or the United States Patent and Trademark Office
is subject to any licensing agreement or similar arrangement except as set forth
on Schedule 6.17.


6.18
Solvency.

 
The Loan Parties are Solvent on a consolidated basis.
 
 
62

--------------------------------------------------------------------------------

 
 
6.19
Perfection of Security Interests in the Collateral.

 
The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.


6.20
Business Locations; Taxpayer Identification Number.



Set forth on Schedule 6.20-1 is a list of all real property located in the
United States that is owned or leased by any Loan Party as of the Closing Date
(identifying whether such real property is owned or leased and which Loan Party
owns or leases such real property). Set forth on Schedule 6.20-2 is the chief
executive office, U.S. tax payer identification number and organizational
identification number of each Loan Party as of the Closing Date. The exact legal
name and state of organization of each Loan Party as of the Closing Date is as
set forth on the signature pages hereto. Except as set forth on Schedule 6.20-3,
no Loan Party has during the five years preceding the Closing Date (i) changed
its legal name, (ii) changed its state of formation, or (iii) been party to a
merger, consolidation or other change in structure.


6.21
Labor Matters.

 
(a)       There are no collective bargaining agreements or Multiemployer Plans
covering the employees of the Borrower or any Subsidiary as of the Closing Date.


(b)       Neither the Borrower nor any Subsidiary has suffered any strikes,
walkouts, work stoppages or other material labor difficulty in the five years
preceding the Closing Date.


6.22
No Debarment.

 
(a)        Neither the Borrower nor any Subsidiary is subject to any pending or,
to the knowledge of the Responsible Officers of the Loan Parties, threatened
proceedings for debarment or suspension from contracting with the United States
government or any department, agency or instrumentality thereof.


(b)        Neither the Borrower nor any Subsidiary has been debarred or
suspended from contracting with the United States government or any department,
agency or instrumentality thereof at any time prior to the Closing Date.


(c)        Except as set forth on Schedule 6.22, no investigation or inquiry
involving fraud, deception or willful misconduct has been commenced in
connection with any Government Contract.


6.23
OFAC.



No Loan Party (a) is a person whose property or interest in property is blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (b) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (c) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
 
6.24
Patriot Act.

  
 
63

--------------------------------------------------------------------------------

 


Each Loan Party is in compliance, in all material respects, with (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.


ARTICLE VII
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall and shall cause each Subsidiary
to:


7.01
Financial Statements.

 
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent:


(a)       as soon as available, but in any event within ninety days after the
end of each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), commencing with the fiscal year ending December 31,
2010, a consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, changes in shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, and in the case of such
consolidated statements audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit, and in the case
of such consolidating statements certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower to the effect that
such statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries; and
 
(b)       as soon as available, but in any event within forty-five days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower (or, if earlier, 5 days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)), commencing
with the fiscal quarter ending March 31, 2011, a consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated and consolidating statements of income or
operations for the portion of the Borrower’s fiscal year then ended, and the
related consolidated and consolidating statements of changes in shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding
 
64

--------------------------------------------------------------------------------

 
 
portion of the previous fiscal year, all in reasonable detail and in the case of
such consolidated statements certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes, and in the
case of such consolidating statements certified by the chief executive officer,
chief financial officer, treasurer or controller of the Borrower to the effect
that such statements are fairly stated in all material respects when considered
in relation to the consolidated financial statements of the Borrower and its
Subsidiaries.
 
As to any information contained in materials furnished pursuant to Section
7.02(f), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.


7.02        Certificates; Other Information.
 
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent:


(a)       concurrently with the delivery of the financial statements referred to
in Section 7.01(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
the financial covenants set forth herein or, if any such Default shall exist,
stating the nature and status of such event;


(b)       concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower


(c)       no later than 90 days after the end of each fiscal year of the
Borrower, commencing with the fiscal year ending December 31, 2011, (i) an
annual business plan or budget of the Borrower and its Subsidiaries and (ii)
forecasts prepared by management of the Borrower, in form satisfactory to the
Administrative Agent, of consolidated statements of income or operations of the
Borrower and its Subsidiaries on a quarterly basis for the immediately following
fiscal year (including the fiscal year in which the Maturity Date occurs);


(d)       concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a contract backlog report of the Borrower and its
Subsidiaries;


(e)       promptly after receipt thereof by the Borrower or any Subsidiary,
notice of any final decision of a contracting officer disallowing any costs
aggregating more than $250,000 which disallowed costs arise out of an audit of
any Government Contract of the Borrower or any Subsidiary;
 
(f)        promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
equityholders of the Borrower or any Subsidiary, and copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Subsidiary may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
 
 
65

--------------------------------------------------------------------------------

 
 
(g)       concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a report signed by a Responsible Officer of the
Borrower that supplements Schedule 6.17 such that, as supplemented, such
Schedule would be to be accurate and complete as of such date (if no supplement
is required to cause such Schedule to be accurate and complete as of such date,
then the Borrower shall not be required to deliver such a report);


(h)       promptly after any request by the Administrative Agent or any Lender,
copies of any management letters submitted to the board of directors (or the
audit committee of the board of directors) of the Borrower by independent
accountants in connection with the annual audit of the accounts and books of the
Borrower and its Subsidiaries;


(i)       promptly (and in any event within five Business Days) after receipt
thereof by the Borrower or any Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation by such agency regarding
financial or other operational results of the Borrower or any Subsidiary; and


(j)       promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.


Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(f) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
  
 
66

--------------------------------------------------------------------------------

 
 
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”


7.03
Notices.

 
Promptly notify the Administrative Agent and each Lender of:


(a)       the occurrence of any Default.


(b)       any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect.


(c)       the occurrence of any ERISA Event.


(d)       any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.10(b).


Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


7.04
Payment of Taxes.

 
Pay and discharge as the same shall become due and payable all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary.


7.05
Preservation of Existence, Etc.

 
(a)        Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05.


(b)       Preserve, renew and maintain in full force and effect its good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05.
 
(c)       Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
  
 
67

--------------------------------------------------------------------------------

 
 
(d)       Preserve or renew all of its IP Rights, the non-preservation of which
could reasonably be expected to have a Material Adverse Effect.


7.06
Maintenance of Properties.

 
(a)       Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.


(b)       Make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.


(c)       Use the standard of care typical in the industry in the operation and
maintenance of its facilities.


7.07
Maintenance of Insurance.

 
(a)       Maintain in full force and effect insurance with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.


(b)       Cause all real property that constitutes Collateral and that is a
Flood Hazard Property to be covered by flood insurance with financially sound
and reputable insurance companies not Affiliates of the Borrower, in such
amounts and with such deductibles as the Administrative Agent may request upon
at least thirty (30) days prior written notice to the Borrower.


(c)       Cause the Administrative Agent and its successors and/or assigns to be
named as lender’s loss payee or mortgagee as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause each provider of
any such insurance to agree, by endorsement upon the policy or policies issued
by it or by independent instruments furnished to the Administrative Agent, that
it will give the Administrative Agent thirty days (or such lesser amount as the
Administrative Agent may agree) prior written notice before any such policy or
policies shall be altered or canceled.


7.08
Compliance with Laws.

 
Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.


7.09
Books and Records.

 
(a)       Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.


(b)       Maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
 
 
68

--------------------------------------------------------------------------------

 
 
7.10
Inspection Rights.

 
Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Lenders and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower.


7.11
Use of Proceeds.

 
Use the proceeds of the Credit Extensions for general corporate purposes not in
contravention of any Law or of any Loan Document.
 
7.12
Additional Subsidiaries.

 
Within thirty (30) days (or such later date as the Administrative Agent may
agree in its sole discretion) after any Person becomes a Domestic Subsidiary,
cause such Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in Sections
5.01(c) and (d) and favorable opinions of outside legal counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.


7.13
Pledged Assets.

 
(a)       Grant of Liens. Cause all property (other than Excluded Property) of
each Loan Party to be subject at all times to first priority, perfected and, in
the case of real property (whether leased or owned), title insured Liens in
favor of the Administrative Agent, for the benefit of the holders of the
Obligations, to secure the Obligations pursuant to the Collateral Documents
(subject to Permitted Liens) and, in connection with the foregoing, deliver to
the Administrative Agent such other documentation as the Administrative Agent
may request including filings and deliveries necessary to perfect such Liens,
Organization Documents, resolutions, real estate title insurance policies,
surveys, environmental reports, landlord’s waivers and favorable opinions of
outside legal counsel to such Person, all in form, content and scope reasonably
satisfactory to the Administrative Agent.


(b)       Government Contracts. Upon the request of the Administrative Agent,
cause such Loan Party to promptly assign to the Administrative Agent all rights
to payments due or to become due under Government Contracts (other than
Government Contracts that (i) provide for aggregate payments to the Borrower and
its Subsidiaries of less than $1,000,000, (ii) are less than six months in
duration or (iii) prohibit the assignment of rights to payment) by complying
with the Federal Assignment of Claims Act of 1940 and all rules and regulations
issued thereunder or relating thereto.
 
 
69

--------------------------------------------------------------------------------

 
 
7.14       Maintenance of Primary Depository Relationship with Administrative
Agent; Account Control Agreements.


(a)       Cause the Borrower to maintain the Administrative Agent or one of its
Affiliates as its principal depository bank, including for the maintenance of
business, cash management, operating and administrative deposit accounts.
 
(b)       Upon the request of the Administrative Agent cause each Domestic
Subsidiary to do either of the following (the Borrower may elect which of the
following to cause): (i) maintain the Administrative Agent or one of its
Affiliates as its principal depository bank, including for the maintenance of
business, cash management, operating and administrative deposit accounts, or
(ii) grant control of its business, cash management, operating and
administrative deposit accounts to the Administrative Agent pursuant to blocked
account agreements in form and substance reasonably acceptable to the
Administrative Agent.


ARTICLE VIII
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:


8.01
Liens.

 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
 
(a)         Liens pursuant to any Loan Document;


(b)         Liens existing on the date hereof and listed on Schedule 8.01 and
any renewals or extensions thereof, provided that the property covered thereby
is not increased;
 
(c)         Liens (other than Liens imposed under ERISA) for taxes, assessments
or governmental charges or levies not yet due or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;


(d)         statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not overdue for more
than sixty days or, if overdue for more than sixty days, are being contested in
good faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established;


(e)         pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
 
 
70

--------------------------------------------------------------------------------

 
 
(f)       deposits to secure the performance of bids, trade contracts, licenses
and leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(g)      easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(h)       Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);


(i)        Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) such Liens attach to such
property concurrently with or within ninety days after the acquisition thereof;
 
(j)        leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any Subsidiary;


(k)       any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;


(l)        Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;


(m)      normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
 
(n)       Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection; and


(o)       Liens arising on any real property as a result of any eminent domain,
condemnation or similar proceeding being commenced with respect to such real
property.


8.02
Investments.

 
Make any Investments, except:


(a)       Investments in the form of cash or Cash Equivalents;


(b)      Investments existing as of the Closing Date and set forth in Schedule
8.02;


(c)       Investments in any Person that is a Loan Party prior to giving effect
to such Investment;


(d)      Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;
 
 
71

--------------------------------------------------------------------------------

 
 
(e)       Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;


(f)       Guarantees permitted by Section 8.03;
 
(g)       Permitted Acquisitions; and
 
(h)       Investments of a nature not contemplated in the foregoing clauses in
an amount not to exceed $1,000,000 in the aggregate at any time outstanding.


8.03
Indebtedness.

 
Create, incur, assume or suffer to exist any Indebtedness, except:
 
(a)       Indebtedness under the Loan Documents;
 
(b)       Indebtedness set forth in Schedule 8.03 and renewals, refinancings and
extensions thereof; provided that (i) the amount of such Indebtedness is not
increased at the time of such renewal, refinancing or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) the
material terms taken as a whole of such renewal, refinancing or extension are
not materially less favorable to the Borrower and its Subsidiaries than the
terms of the Indebtedness being renewed, refinanced or extended;


(c)       intercompany Indebtedness permitted under Section 8.02;


(d)      obligations (contingent or otherwise) existing or arising under any
Swap Contract, provided that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view;” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;


(e)       purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Leases) hereafter incurred to finance the purchase
of fixed assets, and renewals, refinancings and extensions thereof, provided
that (i) the aggregate outstanding principal amount of all such Indebtedness
shall not exceed $1,000,000 at any one time outstanding; and (ii) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed;


(f)       deferred purchase price obligations due to sellers incurred in
connection with Permitted Acquisitions provided that (i) such obligations shall
be subordinated to the Obligations in a manner and to an extent acceptable to
the Administrative Agent and (ii) the Administrative Agent shall have approved
the terms and conditions of such obligations;


(g)       Subordinated Indebtedness incurred in connection with Permitted
Acquisitions (other than deferred purchase price obligations due to sellers
which are subject to Section
 
 
72

--------------------------------------------------------------------------------

 
 
8.03(f)), provided that (i) the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that after
giving effect to the incurrence of such Subordinated Indebtedness and the
application of the proceeds thereof on a Pro Forma Basis, the Loan Parties would
be in compliance with the financial covenants set forth in Section 8.11
recomputed as of the end of the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b); (ii) no Event of Default shall exist at the time of, or
would result from, the incurrence of, such Subordinated Indebtedness; (iii) the
maturity date of such Subordinated Indebtedness shall be at least 181 days after
the Maturity Date; (iv) such Subordinated Indebtedness is not subject to any
amortization payments or any mandatory prepayments (other than in connection
with an issuance of Equity Interests by the Borrower (up to the net cash
proceeds received by the Borrower from such issuance of Equity Interests) or a
change of control) in each case prior to the date at least 181 days after the
Maturity Date; and (v) the Administrative Agent shall have approved the terms
and conditions (including the covenants and events of defaults) of such
Subordinated Indebtedness;


(h)       other Indebtedness in aggregate outstanding principal amount not to
exceed $500,000 at any one time outstanding; and


(i)       Guarantees with respect to Indebtedness permitted under this Section
8.03.
 
8.04
Fundamental Changes.



Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the disposition
of property to the Borrower or any Subsidiary; provided, that if the transferor
of such property is a Loan Party then the transferee thereof must be a Loan
Party, (b) the Borrower may merge or consolidate with any of its Subsidiaries
provided that the Borrower is the continuing or surviving Person, (c) any
Subsidiary may merge or consolidate with any other Subsidiary provided that if a
Loan Party is a party to such transaction, the continuing or surviving Person is
a Loan Party, (d) subject to clause (b) above, the Borrower or any Subsidiary
may merge with any other Person in connection with a Permitted Acquisition
provided that if the Borrower is a party thereto then the Borrower is the
continuing or surviving Person and (e) any Subsidiary may dissolve, liquidate or
wind up its affairs at any time provided that such dissolution, liquidation or
winding up, as applicable, could not have a Material Adverse Effect.


8.05
Dispositions.

 
Make any Disposition unless (i) the consideration paid in connection therewith
shall be cash or Cash Equivalents paid contemporaneous with consummation of the
transaction and shall be in an amount not less than the fair market value of the
property disposed of, (ii) if such transaction is a Sale and Leaseback
Transaction, such transaction is not prohibited by the terms of Section 8.15,
(iii) such transaction does not involve the sale or other disposition of a
minority equity interest in any Subsidiary, (iv) such transaction does not
involve a sale or other disposition of receivables other than receivables owned
by or attributable to other property concurrently being disposed of in a
transaction otherwise permitted under this Section 8.05, and (v) the aggregate
net book value of all of the assets sold or otherwise disposed of by the
Borrower and its Subsidiaries in all such transactions in any fiscal year of the
Borrower shall not exceed $1,500,000.


8.06
Restricted Payments.



Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except:
 
 
73

--------------------------------------------------------------------------------

 
 
(a)       each Subsidiary may declare and make Restricted Payments to Persons
that own Equity Interests in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;


(b)       the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person; and


(c)       the Borrower may declare and make Restricted Payments (“Permitted
Restricted Payments”) so long as (i) no Default has occurred and is continuing
and (ii) the Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that after giving effect to such
Restricted Payment on a Pro Forma Basis (A) the Loan Parties would be in
compliance with the financial covenants set forth in Section 8.11 recomputed as
of the end of Applicable Period, (B) the Consolidated Senior Leverage Ratio
recomputed as of the end of the Applicable Period is at least 0.25 less than the
maximum Consolidated Senior Leverage Ratio permitted by Section 8.11 for the
Applicable Period and (C) the Consolidated Total Leverage Ratio recomputed as of
the end of the Applicable Period is at least 0.25 less than the maximum
Consolidated Total Leverage Ratio permitted by Section 8.11 for the Applicable
Period.


8.07
Change in Nature of Business.

 
Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto.


8.08
Transactions with Affiliates and Insiders.

 
Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (d) normal and reasonable
compensation and reimbursement of expenses of officers and directors and (e)
except as otherwise specifically limited in this Agreement, other transactions
which are entered into in the ordinary course of such Person’s business on terms
and conditions substantially as favorable to such Person as would be obtainable
by it in a comparable arms-length transaction with a Person other than an
officer, director or Affiliate.


8.09
Burdensome Agreements.

 
Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(v) above) for (1) this
Agreement and the other Loan Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (3) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien or (4) customary restrictions and conditions contained in any agreement
 
 
74

--------------------------------------------------------------------------------

 


relating to the sale of any property permitted under Section 8.05 pending the
consummation of such sale, or (b) requires the grant of any security for any
obligation if such property is given as security for the Obligations.


8.10
Use of Proceeds.

 
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.


8.11
Financial Covenants.

 
(a)       Consolidated Senior Leverage Ratio. Permit the Consolidated Senior
Leverage Ratio as of the end of any fiscal quarter of the Borrower set forth
below to be greater than the ratio corresponding to such fiscal quarter:



   
Maximum Consolidated
Fiscal Quarter End
 
Senior Leverage Ratio
     
March 31, 2011
 
3.25:1.0
June 30, 2011
 
3.25:1.0
September 30, 2011
 
3.25:1.0
December 31, 2011
 
3.25:1.0
March 31, 2012 and
 
3.00:1.0
each fiscal quarter ending thereafter
   



(b)      Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio as of the end of any fiscal quarter of the Borrower set forth
below to be greater than the ratio corresponding to such fiscal quarter:
 

   
Maximum Consolidated
Fiscal Quarter End
 
Total Leverage Ratio
     
March 31, 2011
 
4.50:1.0
June 30, 2011
 
4.50:1.0
September 30, 2011
 
4.50:1.0
December 31, 2011
 
4.50:1.0
March 31, 2012 and
each fiscal quarter ending thereafter
 
4.25:1.0

 
(c)       Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower
to be less 1.25:1.0.


8.12
Subordinated Indebtedness.

 
(a)       Amend or modify any Subordinated Indebtedness if such amendment or
modification would add or change any terms in a manner adverse to the Borrower
or any Subsidiary (including any amendment or modification that would shorten
the final maturity or average life to maturity or require any payment to be made
sooner than originally scheduled or increase the interest rate applicable
thereto).
 
 
75

--------------------------------------------------------------------------------

 
 
(b)       Make (or give any notice with respect thereto) any voluntary or
optional payment or prepayment or redemption or acquisition for value of
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange of any Subordinated Indebtedness.


(c)       Make any payment of principal or interest on any Subordinated
Indebtedness in violation of the subordination provisions of such Subordinated
Indebtedness.


8.13
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.

 
(a)       Amend, modify or change its Organization Documents in a manner adverse
to the Lenders.
 
(b)       Change its fiscal year.
 
(c)       Without providing ten (10) days prior written notice to the
Administrative Agent (or such lesser period as the Administrative Agent may
agree), change its name, state of formation or form of organization.
 
8.14        Ownership of Subsidiaries.
 
Notwithstanding any other provisions of this Agreement to the contrary, (a)
permit any Person (other than the Borrower or any Wholly Owned Subsidiary) to
own any Equity Interests of any Subsidiary, except to qualify directors where
required by applicable Law or to satisfy other requirements of applicable Law
with respect to the ownership of Equity Interests of Foreign Subsidiaries, or
(b) permit any Subsidiary to issue or have outstanding any shares of preferred
Equity Interests.


8.15
Sale Leasebacks.

 

 
Enter into any Sale and Leaseback Transaction.

 
ARTICLE IX
 
EVENTS OF DEFAULT AND REMEDIES
 
9.01
Events of Default.

 

 
Any of the following shall constitute an Event of Default:

 
(a)       Non-Payment. Any Loan Party fails to pay (i) when and as required to
be paid herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three days after the same becomes due, any interest on any Loan or
on any L/C Obligation, or any fee due hereunder, or (iii) within five days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or


(b)       Specific Covenants.
 
(i)       Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.01 or 7.02 and such failure continues
for seven days; or


 
76

--------------------------------------------------------------------------------

 
 
(ii)       Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.03(a), 7.05(a) (solely with respect to
the Borrower), 7.10 or 7.11 or Article VIII; or


(c)       Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) any Responsible Officer of a
Loan Party has knowledge of such failure or (ii) notice of such failure is
delivered to the Borrower by the Administrative Agent or any Lender; or


(d)       Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or


(e)       Cross-Default. (i) The Borrower or any Subsidiary fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) after giving effect to any applicable grace
or cure periods in respect of any Material Indebtedness; (ii) the Borrower or
any Subsidiary fails to observe or perform any other agreement or condition
relating to any Material Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Material Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, with the giving of notice if required, such
Material Indebtedness to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Material Indebtedness to be made,
prior to its stated maturity; or (iii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or


(f)       Insolvency Proceedings, Etc. The Borrower or any Subsidiary institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for ninety
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for ninety
calendar days, or an order for relief is entered in any such proceeding; or


(g)       Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or


 
77

--------------------------------------------------------------------------------

 


(h)      Judgments. There is entered against the Borrower or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of the claim and does not dispute coverage), or (ii)
any one or more non-monetary final judgments that have, or could reasonably be
expected to have a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of ten consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or


(i)       ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of one or more Loan Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) one or more Loan Parties or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or


(j)       Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect or ceases to give the Administrative Agent any
material part of the Liens purported to be created thereby; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or


(k)      Change of Control. There occurs any Change of Control; or
 
(l)       Subordinated Debt Documentation. The subordination provisions of the
documents evidencing or governing any Subordinated Indebtedness shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated
Indebtedness; or


(m)    Contract Matters. (i) The Borrower or any Subsidiary shall be suspended
or debarred from contracting with the United States government or any
department, agency or instrumentality thereof, such suspension or debarment
shall not have been lifted within thirty (30) days after the imposition thereof
and such suspension or debarment has had or would reasonably be expected to have
a Material Adverse Effect; or (ii) the United States government or any
department, agency or instrumentality thereof shall have terminated any
Governmental Contract and such termination has had or would reasonably be
expected to have a Material Adverse Effect.


9.02        Remedies Upon Event of Default.
 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
 
(a)       declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


 
78

--------------------------------------------------------------------------------

 
 
(b)       declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)       require that the Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and


(d)       exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents or applicable Law or at equity;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.


9.03        Application of Funds.
 
After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations,
subject to the provisions of Sections 2.14 and 2.15, shall be applied by the
Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between the Borrower or any Subsidiary and
any Lender or any Affiliate of a Lender to the extent such Swap Contract is
permitted by Section 8.03(d), ratably among the Lenders (and, in the case of
such Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to
the respective amounts described in this clause Third held by them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between the Borrower or any Subsidiary
 
 
79

--------------------------------------------------------------------------------

 
 
and any Lender or any Affiliate of a Lender to the extent such Swap Contract is
permitted by Section 8.03(d), (c) payments of amounts due under any Treasury
Management Agreement between the Borrower or any Subsidiary and any Lender or
any Affiliate of a Lender and (d) Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized by the Borrower pursuant to
Sections 2.03 and 2.14, ratably among the Lenders (and, in the case of such Swap
Contracts and Treasury Management Agreements, Affiliates of Lenders) and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Section 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.


ARTICLE X
 
ADMINISTRATIVE AGENT
 
10.01
Appointment and Authority.

 
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions.


The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Swap Contract provider and potential Treasury
Management Agreement provider) and the L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.


10.02
Rights as a Lender.

 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or
 
 
80

--------------------------------------------------------------------------------

 
 
unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


10.03
Exculpatory Provisions.

 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:


(a)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c)       shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Loan Party, a
Lender or the L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
 
81

--------------------------------------------------------------------------------

 
 
10.04
Reliance by Administrative Agent.

 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


10.05
Delegation of Duties.

 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.


10.06
Resignation of Administrative Agent.

 
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the approval
of the Borrower (such approval not to be unreasonably withheld or delayed)
unless an Event of Default has occurred and is continuing, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the
 
 
82

--------------------------------------------------------------------------------

 
 
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
 
10.07
Non-Reliance on Administrative Agent and Other Lenders.



Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


10.08
No Other Duties; Etc.

 
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.


10.09
Administrative Agent May File Proofs of Claim.

 
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents
 
 
83

--------------------------------------------------------------------------------

 


and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in
such judicial proceeding; and
 
(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.


10.10     Collateral and Guaranty Matters.
 
The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,
 
(a)       to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of the Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made), (ii) that is transferred or to be transferred as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document or any Recovery Event, or (iii) as approved in accordance with Section
11.01;
 
(b)       to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and
 
(c)       to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.
 
 
84

--------------------------------------------------------------------------------

 
 
ARTICLE XI
 
MISCELLANEOUS
 
11.01     Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the applicable
Loan Party, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that



 
(a)
no such amendment, waiver or consent shall:

 
(i)         extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.02 or of any Default is not considered an
extension or increase in Commitments of any Lender);
 
(ii)        postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such payment or whose Commitments are to be reduced;
 
(iii)       reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the Required
Lenders shall be necessary to (A) amend the definition of “Default Rate” or
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;
 
(iv)       change any provision of this Section 11.01 or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;
 
(v)        release all or substantially all of the Collateral without the
written consent of each Lender whose Obligations are secured by such Collateral;
 
(vi)      release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.04 or Section 8.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guarantied thereby, except to the extent such
release is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone); or
 
 
85

--------------------------------------------------------------------------------

 
 
(b)       unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;


(c)       unless also signed by the Swing Line Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and


(d)       unless also signed by the Administrative Agent, no amendment, waiver
or consent shall affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document;
 
provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender and (B) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (iii) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code of the United States supersedes the unanimous consent provisions
set forth herein and (iv) the Required Lenders shall determine whether or not to
allow a Loan Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding and such determination shall be binding on all of the
Lenders.
 
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Loan Parties (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.


11.02       Notices; Effectiveness; Electronic Communications.
 
(a)           Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)        if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and


 
86

--------------------------------------------------------------------------------

 
 
(ii)       if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)          Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any


 
87

--------------------------------------------------------------------------------

 
 
Loan Party, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).


(d)          Change of Address, Etc. Each Loan Party, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
each Loan Party, the Administrative Agent, the L/C Issuer and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.


(e)           Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.


11.03     No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document (including the imposition of the Default Rate)
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the


 
88

--------------------------------------------------------------------------------

 
 
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


11.04       Expenses; Indemnity; and Damage Waiver.
 
(a)           Costs and Expenses. The Loan Parties shall pay (i) subject to the
Fee Letter, all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), and shall pay all reasonable fees and time charges
for attorneys who may be employees of the Administrative Agent, any Lender or
the L/C Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) during any workout or restructuring (or
negotiations in respect of any workout or restructuring) of the Loans or Letters
of Credit.


(b)           Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all reasonable fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any Subsidiary, or any Environmental Liability related in any
way to the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court


 
89

--------------------------------------------------------------------------------

 
 
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by any Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.


(c)           Reimbursement by Lenders. To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).


(d)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.


(e)           Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.


(f)           Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.


11.05     Payments Set Aside.


To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so


 
90

--------------------------------------------------------------------------------

 
 
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.


11.06       Successors and Assigns.
 
(a)          Successors and Assigns Generally. The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder or thereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:



 
(i)
Minimum Amounts.

 
(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5 million in the case of an assignment of a
Revolving Commitment (and the related Revolving Loans thereunder) unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.


 
91

--------------------------------------------------------------------------------

 
 
(ii)       Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;


(iii)      Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;


(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the Commitment subject to such assignment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and


(C)       the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and


(D)       the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans and Revolving Commitments.


(iv)      Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)       No Assignment to Certain Persons. No such assignment shall be made (A)
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.


(vi)      Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the


 
92

--------------------------------------------------------------------------------

 
   
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.

 
(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section
 
 
93

--------------------------------------------------------------------------------

 
   
11.01(a) that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.


(e)           Limitations on Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.


(f)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)           Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.


11.07     Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information


 
94

--------------------------------------------------------------------------------

 
    
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to become a Lender pursuant to Section 2.01(b) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Loan Party and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.


11.08     Set-off.
 
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in


 
95

--------------------------------------------------------------------------------

 
 
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have. Each Lender
and the L/C Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.


11.09     Interest Rate Limitation.
 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


11.10     Counterparts; Integration; Effectiveness.
 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.


11.11     Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


11.12     Severability.
 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this


 
96

--------------------------------------------------------------------------------

 
    
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.


11.13     Replacement of Lenders.
 
If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(a)       the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);


(b)       such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
 
(c)       in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(d)      such assignment does not conflict with applicable Laws; and
 
(e)      in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable assignee consents
to the proposed change, waiver, discharge or termination; provided that the
failure by such Non-Consenting Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Non-Consenting
Lender and the mandatory assignment of such Non-Consenting Lender’s Commitments
and outstanding Loans and participations in L/C Obligations and Swing Line Loans
pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


 
97

--------------------------------------------------------------------------------

 
    
11.14     Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)           SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)           WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15     Waiver of Jury Trial.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND


 
98

--------------------------------------------------------------------------------

 
    
THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


11.16     No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger are arm’s-length commercial transactions
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and the Arranger, on the other hand, (B) each of the
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Arranger has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Loan Parties and their respective Affiliates. To
the fullest extent permitted by Law, each of the Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


11.17     Electronic Execution of Assignments and Certain Other Documents.


The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


11.18     Subordination of Intercompany Indebtedness.


Each holder of Intercompany Indebtedness (each a “Holder”) and each issuer of
Intercompany Indebtedness (each a “Maker”) agrees with the Administrative Agent
and the other holders of the Obligations as follows:


(a)           Subordination. The payment of principal, interest, fees and other
amounts with respect to Intercompany Indebtedness is expressly subordinated to
the Obligations (provided that payment of principal, interest, fees and other
amounts with respect to Intercompany Indebtedness may be made to the extent
permitted by Section 11.18(b)).


 
99

--------------------------------------------------------------------------------

 
  
(b)           Payments. If an Event of Default has occurred and is continuing,
no Maker may make, and no Holder may take, demand, receive or accept, any
payment with respect to Intercompany Indebtedness. If no Event of Default has
occurred and is continuing, each Maker may make, and each Holder may take,
demand, receive and accept, any payment with respect to Intercompany
Indebtedness.


(c)           Payments Held in Trust. In the event any payment of principal or
interest or distribution of property of any Maker on or in respect of
Intercompany Indebtedness shall be received by any Holder in violation of this
Section 11.18, such payment or distribution shall be held in trust for the
Administrative Agent, for the benefit of the holders of the Obligations, and
such Holder will forthwith turn over any such payments in the form received,
properly endorsed or assigned, to the Administrative Agent, for the benefit of
the holders of the Obligations.


(d)           Enforcement. No Holder shall be entitled to demand payment of or
accelerate any Intercompany Indebtedness or to exercise any remedies or take any
actions against any Maker to enforce any of such Holder’s rights with respect to
Intercompany Indebtedness.


(e)           Collateral. No Holder will ask, demand, accept, or receive any
collateral security from any Loan Party for the payment of Intercompany
Indebtedness, and any collateral security for the payment of Intercompany
Indebtedness that any Holder may now or hereafter have on any property of any
Loan Party is expressly subordinated to the Liens of the Administrative Agent,
for the benefit of the holders of the Obligations, securing the Obligations.


(f)           Attorney in Fact. Each Holder irrevocably authorizes and directs
the Administrative Agent and any trustee in bankruptcy, receiver, custodian or
assignee for the benefit of creditors of any Maker, whether in voluntary or
involuntary liquidation, dissolution or reorganization, in its behalf to take
such action as may be necessary or appropriate to effectuate the subordination
provided for in this Section 11.18 and irrevocably appoints, which appointment
is coupled with an interest, upon the occurrence and during the continuation of
any Event of Default, the Administrative Agent, or any such trustee, receiver,
custodian or assignee, its attorneys in fact for such purpose with full powers
of substitution and revocation.


(g)           Proof and Vote of Claims. Each Holder irrevocably appoints, which
appointment is irrevocable and coupled with an interest, the Administrative
Agent as such Holder’s true and lawful attorney, with full power of
substitution, in the name of such Holder, the Administrative Agent, the holders
of the Obligations or otherwise, for the sole use and benefit of the
Administrative Agent, to the extent permitted by Law, to prove and vote all
claims relating to Intercompany Indebtedness, and to receive and collect all
distributions and payments to which such Holder would be otherwise entitled on
any liquidation of any Maker or any of its property or in any proceeding
affecting any Maker or its property under any Debtor Relief Laws.


(h)           No Interference. Each Holder agrees (i) not to take any action as
the holder of Intercompany Indebtedness that will impede, interfere with or
restrict or restrain the exercise by the Administrative Agent of its rights and
remedies under the Loan Documents and (ii) upon the commencement of any
proceeding under Debtor Relief Laws, to take such actions as the holder of
Intercompany Indebtedness as may be reasonably necessary or appropriate to
effectuate the subordination provided hereby. In furtherance thereof, each
Holder, in its capacity as a holder of Intercompany Indebtedness, agrees not to
oppose any motion filed or supported by the Administrative Agent or any other
holder of the Obligations for relief from stay or for adequate protection in
respect of the Obligations and not to oppose any motions supported by the
Administrative Agent or any other holder of the Obligations for any Loan Party’s
use of cash collateral or post petition borrowing from any of the Lenders or the
Administrative Agent.


 
100

--------------------------------------------------------------------------------

 
     
11.19     USA PATRIOT Act.
 
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.


[SIGNATURE PAGES FOLLOW]


 
101

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.


BORROWER:
THE KEYW HOLDING CORPORATION, a Maryland corporation
     
By:
/s/ Leonard E. Moodispaw
   
Name:
Leonard E. Moodispaw
   
Title:
Chief Executive Officer
     
GUARANTORS:
THE KEYW CORPORATION, a Maryland corporation
     
By:
/s/ Leonard E. Moodispaw
   
Name:
Leonard E. Moodispaw
   
Title:
Chief Executive Officer
       
CORESERVLETS.COM, INC., a Maryland corporation
     
By:
/s/ Leonard E. Moodispaw
   
Name:
Leonard E. Moodispaw
   
Title:
Chief Executive Officer
       
INTEGRATED COMPUTER CONCEPTS, INCORPORATED,
a Maryland corporation
     
By:
/s/ John E. Krobath
   
Name:
John E. Krobath
   
Title:
Chief Financial Officer
       
THE ANALYSIS GROUP, LLC, a Virginia limited liability company
     
By:
/s/ John E. Krobath
   
Name:
John E. Krobath
   
Title:
Chief Financial Officer
       
S&H ENTERPRISES OF CENTRAL MARYLAND, INC.,
a Maryland corporation
     
By:
/s/ John E. Krobath
   
Name:
John E. Krobath
   
Title:
Chief Financial Officer
       
INSIGHT INFORMATION TECHNOLOGY, LLC,
a Delaware limited liability company
     
By:
/s/ John E. Krobath
   
Name:
John E. Krobath
   
Title:
Chief Financial Officer
 

 
[SIGNATURE PAGES FOLLOW]
 
The KEYW Holding Corporation
Credit Agreement
February 2011
 
 
 

--------------------------------------------------------------------------------

 
 
SYCAMORE. US, INC., a Maryland corporation
 
By:
/s/ Leonard E. Moodispaw
 
Name:
Leonard E. Moodispaw
 
Title:
Chief Executive Officer
   
SYCAMORE SERVICES, INC., a Maryland corporation
 
By:
/s/ Leonard E. Moodispaw
 
Name:
Leonard E. Moodispaw
 
Title:
Chief Executive Officer
   
EVEREST TECHNOLOGY SOLUTIONS, INC.,
a Delaware corporation
 
By:
/s/ Leonard E. Moodispaw
 
Name:
Leonard E. Moodispaw
 
Title:
Chief Executive Officer
 

 
[SIGNATURE PAGES FOLLOW]
The KEYW Holding Corporation
Credit Agreement
February 2011
 
 
 

--------------------------------------------------------------------------------

 
ADMINISTRATIVE
 
AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
     
By:
/s/ Mark A. Zirkle
   
Name:
Mark A. Zirkle
   
Title:
Vice President
     
LENDERS:
BANK OF AMERICA, N.A.,
 
as a Lender, L/C Issuer and Swing Line Lender
     
By:
/s/ Mark A. Zirkle
   
Name:
Mark A. Zirkle
   
Title:
Vice President
 

 
The KEYW Holding Corporation
Credit Agreement
February 2011
 
 
 

--------------------------------------------------------------------------------

 
   
Schedule 1.01
 
Specified Shareholders
 
Caroline S. Pisano
The Caroline S. Pisano 2009 Irrevocable Trust
The Hannon Family, LLC
The John G. Hannon Revocable Trust U/A DTD 03/09/04
GEF Capital Company Holdings, LLC
Thunderclap Holdings, LLC
Leonard E. Moodispaw
The Leonard E. Moodispaw 2009 Grantor Retained Annuity Trust
Corporate Office Properties, L.P.
Vedanta Opportunities Fund, L.P.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.01


Lenders and Commitments



         
Revolving
     
Revolving
   
Commitment
 
Lender
 
Commitment
   
Percentage
               
Bank of America, N.A.
  $ 50,000,000.00       100.000000000 %                  
Total:
  $ 50,000,000.00       100.000000000 %



 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.13


Subsidiaries


The KEYW Corporation (a wholly-owned subsidiary of The KEYW Holding Corporation)

(a)
Maryland

(b)
1000 shares

(c)
100%



Integrated Computer Concepts, Incorporated (a wholly-owned subsidiary of The
KEYW Corporation)
(a)
Maryland

(b)
400 shares

(c)
100% owned



coreservlets.com, Inc. (a wholly-owned subsidiary of Integrated Computer
Concepts, Incorporated)

(a)
Maryland

(b)
5,000 shares

(c)
100%



S&H Enterprises of Central Maryland, Inc. (a wholly-owned subsidiary of The KEYW
Corporation)

(a)
Maryland

(b)
100 shares

(c)
100% owned



The Analysis Group, LLC (a wholly-owned subsidiary of The KEYW Corporation)

(a)
Virginia

(b)
10,000 units

(c)
100% owned



Insight Information Technology, LLC (a wholly-owned subsidiary of The KEYW
Corporation)

(a)
Delaware

(b)
1 unit

(c)
100% owned

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.13
(continued)


Sycamore.US, Inc. (a wholly-owned subsidiary of The KEYW Holding Corporation)

(a)
Maryland

(b)
1,134.39 shares

(c)
100% owned



Sycamore Services, Inc. (a wholly-owned subsidiary of Sycamore.US, Inc.)

(a)
Maryland

(b)
770 shares

(c)
100% owned



Everest Technology Solutions, Inc. (a wholly-owned subsidiary of The KEYW
Holding Corporation)

(a)
Delaware

(b)
100 shares

(c)
100% owned

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.17
  
IP Rights
  
The Air Force Lessons Learned Information System (AFLLIS) software product,
including all code, design, and related information.


Sycamore Services, Inc. has developed a web-based Requirements Management System
called RMS. Sycamore.US, Inc. has an agreement with Mitre Corporation for the
utilization, enhancement, and resale of a Mitre product called RiskNav. Under
the licensing agreement, Sycamore.US has made enhancements to the product and
has renamed it the Risk Mitigation Tool (RMT) and is reselling licenses to
customers.
 
 
 

--------------------------------------------------------------------------------

 
 

Schedule 6.20-1   Locations of Real Property    
The KEYW Corporation
Everest Technology Solutions, Inc.
1334 Ashton Road, Suite A
9990 Fairfax Boulevard
Hanover, Maryland21076
5th Floor, Suite 550
Leased
Fairfax, Virginia22030
 
Leased
The KEYW Corporation
 
7663 Old Telegraph Road
Everest Technology Solutions, Inc.
Severn, Maryland21144
9990 Lee Highway, Suite 510
Leased
Fairfax, Virginia
 
Leased
The KEYW Corporation
 
700 Brooker Creek Boulevard
Everest Technology Solutions, Inc.
Suite 1400
9520 Berger Road, Suite 212
Oldsmar, Florida34677
Columbia, MD21046
Leased
Leased
 
 
The KEYW Corporation
Sycamore.US, Inc.
15036 Conference Center Drive
685 Mosser Road
Suite 401
McHenry, Maryland21541
Chantilly, Virginia20151
Leased
Leased
 
 
Sycamore.US, Inc.
The Analysis Group, LLC
241 East 4th Street, Suite 105
300 North Washington Street
Frederick, Maryland21701
Suite 101
Leased
Falls Church, Virginia22046
 
Leased
     
The Analysis Group, LLC
 
300 North Washington Street
 
Suite 103
 
Falls Church, Virginia22046
 
Leased
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.20-2
 
Locations of Chief Executive Office, Taxpayer Identification Number


The KEYW Holding Corporation
The Analysis Group, LLC
1334 Ashton Road, Suite A
300 North Washington Street, Suite 101
Hanover, MD 21076
Falls Church, VA22046
TIN: 27-1594952
TIN: 27-1877092
Org #: D13357330
Org #: S067240-4
   
The KEYW Corporation
Insight Information Technology, LLC
1334 Ashton Road, Suite A
1334 Ashton Road, Suite A
Hanover, MD 21076
Hanover, MD 21076
TIN: 26-2620786
TIN: 86-1086675
Org #: D12526901
Org #: 3719312
   
Integrated Computer Concepts, Incorporated
Sycamore.US, Inc.
1334 Ashton Road, Suite A
241 East 4th Street, Suite 105
Hanover, MD 21076
Frederick, MD21701
TIN: 52-2033317
TIN: 52-1954250
Org #: D04665618
Org #: D04301396
   
Coreservlets.com, Inc.
Sycamore Services, Inc.
1334 Ashton Road, Suite A
241 East 4th Street, Suite 105
Hanover, MD 21076
Frederick, MD21701
TIN: 52-2234540
TIN: 01-0722406
Org #: D05802053
Org #: D06874887
   
S&H Enterprises of Central Maryland, Inc.
Everest Technology Solutions, Inc.
1334 Ashton Road, Suite A
9990 Fairfax Boulevard, Suite 550
Hanover, MD 21076
Fairfax, VA 22030
TIN: 52-1827546
TIN: 26-0006228
Org #: D03603081
Org #: 3348499

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.20-3


Changes in Legal Name, State of Formation, and Structure



 
1.
The KEYW Corporation – The KEYW Corporation underwent a restructure December 29,
2009, and The KEYW Holding Corporation (a Maryland corporation) was created.

 

 
2.
Sycamore Services, Inc. – Pursuant to Articles of Share Exchanged dated January
1, 2007, between Sycamore.US, Inc. and Sycamore Services, Inc., Sycamore.US,
Inc. acquired all of the outstanding capital stock of Sycamore Services, Inc.

 

 
3.
Everest Technology Solutions, Inc. – On November 24, 2010, Everest Technology
Solutions, Inc. (the “Company”) formed ETS Holdings, Inc. (“Holdings”), a
Delaware corporation and a wholly owned subsidiary of the Company. On November
24, 2010, Holdings formed ETS Merger Sub, Inc. (“Merger Sub”), a Delaware
corporation and a wholly owned subsidiary of Holdings. On December 1, 2010,
Merger Sub merged with and into the Company, with the Company surviving the
merger and becoming a wholly owned subsidiary of Holdings. On December 10, 2010,
The KEYW Holding Corporation acquired all of the outstanding capital stock of
the Company from Holdings.



 
 

--------------------------------------------------------------------------------

 


Schedule 6.22
 
Please see attached document representing one of the disclosure schedules to the
Sycamore Stock Purchase Agreement identifying an investigation in connection
with a government contract.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.20(a) – Challenges and Questions to the Cost of Government Contracts


Sycamore.US and Sycamore Services do not have any current challenges and/or
questions related to the cost of government contracts. However, the following
information describes a recent past investigation by the IG office of the NSA
and covers some portion of hours charged to an NSA contract by a Sycamore
Services employee. The issue has been completely resolved and no further action
is required. Additional documentation from the IG office is available in
softcopy on a CD delivered to KEYW under separate cover.


Note to File: October 29th, 2010
Regarding the outstanding Inspector General inquiry into Mr. Bob Harris and
timecard irregularity. The scope of the audit included daily log entries of the
turnstile at MPO and the time recorded on Mr. Harris’s timecard and subsequent
invoice to the Government. The timeline reviewed was from October 1, 2007
through June 30, 2009. During the investigation differences were documented and
researched. Mr. Harris was interviewed by the Government Customer and the
Inspector General regarding the differences. The letter providing this
information is attached. At the end of this audit a determination was made that
342.75 hours were incorrectly recorded and billed to the Government over the
period of time reviewed in this audit.


Sycamore had prepared and recorded a journal entry at the end of 2009 to
accommodate the impact to revenue and profit based on the information we had at
that time. The following is the entry to accommodate the estimated exposure.


New
   
(2009 entry ) 
         
ACTUAL
       
Dr
   
Cr
   
AMOUNT
                             
0145-002-00
     Loans to Ee
  $  14,240.00                  
     Receivables Adj
                     
0999-910-30
     Acct
  $  18,931.20                                            
0205-000-00
     Accrued Exp
          $ 18,931.20     $ 18,821.22    
     Direct Contract
                       
0999-980-00
     Labor
          $ 14,240.00        $ 15,252.38                 -$ 4,691.20     -$
3,568.84  



We now have the final audit report from Northrop Grumman and the Inspector
Generals Office detailing the total number of hours questioned and found to be
incorrect. We have been requested to provide a credit invoice to Northrop
Grumman for -342.75 hours in the amount of $ 18,821.22. We are preparing this
invoice in our October 2010 closing period.


Mr. Harris has signed a letter to Sycamore regarding this investigation and has
fully agreed to repay ALL compensation received for the 342.75 hours questioned
above. Sycamore received $15,252.38 from Mr. Harris on October 19th, 2010.


This payment will be applied to the credit invoice remitted to Northrop Grumman
and the difference applied to the reserve entered in 2009. The difference of $
1,122.36 will be applied to NR BAD DEBT.


The Inspector General, Northrop Grumman and Sycamore have agreed this
investigation is now closed and offers no additional pending liability.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.01
 
Liens Existing on the Closing Date
 
Sycamore.US, Inc. and Sycamore Services, Inc. have the following agreements
subject to indebtedness in place and are secured by Liens in the leased
equipment:



 
•
Dell Financial Services, LP: Leased Dell laptops, servers, and technical support
services.

 

 
•
CIT Technology Financing Services: Lease of disaster recovery hardware and
software.

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.02
 
Investments Existing on the Closing Date


None.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.03
 
Indebtedness Existing on the Closing Date
 
Sycamore.US, Inc. and Sycamore Services, Inc. are indebted in the amount of
$47,203.15 to Dell Financial Services, LP for the lease of Dell laptops,
servers, and technical support services.


Sycamore.US, Inc. and Sycamore Services, Inc. are indebted in the amount of
$55,210.42 to CIT Technology Financing Services for the lease of disaster
recovery hardware and software.


The KEYW Holding Corporation has earn-out and change-of-control obligations to
TAG Holdings, LLC under the contribution agreement for the acquisition of The
Analysis Group, LLC. Upon the achievement of an average revenue of $67,544,000
over the period of 01/01/10 to 12/31/11 or upon a change-of-control of The KEYW
Holding Corporation, The KEYW Holding Corporation is required to issue 3 million
shares of stock to TAG Holdings, LLC.


The KEYW Holding Corporation has working capital adjustment obligations to ETS
Holdings, Inc. estimated to be $700,000 - $800,000. The final adjustment will be
determined upon completion of the final audit. The working capital adjustment
represents the difference between the working capital as stipulated in the
purchase agreements and the actual working capital delivered at closing.


 
 

--------------------------------------------------------------------------------

 


Schedule 11.02


Certain Addresses for Notices


Loan Parties:
For all other Notices:
   
c/o The KEYW Holding Corporation
Bank of America, N.A.
1334 Ashton Road, Suite A
Mail Code: IL4-135-05-41
Hanover, MD21076
135 S La Salle Street
Attention: John Krobath, Chief Financial
Chicago, IL60603
Officer
Attention: Renee Marion
Tel: 1-443-270-5300
Telephone:  
1-312-828-3972
Fax: 1-443-270-5301
Facsimile:
1-877-206-8433
Email: jkrobath@keywcorp.com
Email: renee.marion@baml.com



Administrative Agent:
L/C Issuer:
   
For payments and Requests for Credit
Bank of America, N.A.
Extensions:
Mail Code: PA6-580-02-30
 
1 Fleet Way
Bank of America, N.A.
Scranton, PA18507
Mail Code: NC1-001-04-39
Attention: Alfonso Malave
101 N. Tryon Street
Telephone:  
1-570-330-4212
Charlotte, NC28255-0001
Facsimile:
1-570-330-4186
Attention: Jean H. Hood
Email: alfonso.malave@baml.com
Telephone: 1-980-388-9114
   
Facsimile: 1-704-719-8162
   
Email: jean.hood@baml.com
     
Swingline Lender:
Wiring Instructions:
   
Bank of America, NA
Bank of America, N.A.
New York, NY
Mail Code: NC1-001-04-39
ABA number: 026009593
101 N. Tryon Street
Account number: 1366212250600
Charlotte, NC 28255-0001
Acct Name: Corporate Credit Services
Attention: Jean H. Hood
Ref: KEYW Holding Corporation
Telephone: 1-980-388-9114
 
Facsimile: 1-704-719-8162
 
Email: jean.hood@baml.com

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 2.02


FORM OF LOAN NOTICE
 
Date:
__________, _____



To:
Bank of America, N.A., as Administrative Agent



Re:
Credit Agreement (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) dated as of February 28, 2011 among
The KEYW Holding Corporation, a Maryland corporation (the “Borrower”), the
Guarantors identified therein, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent



Ladies and Gentlemen:


Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.


The undersigned hereby requests (select one):


¨ A Borrowing of a Revolving Loan


¨ A conversion or continuation of a Revolving Loan


¨ A payment


1.
On __________, ______[which shall be a Business Day]



2.
In the amount of $_____



3.
Comprised of ___________ [Type of Loan requested]



4.
For Eurodollar Rate Loans: with an Interest Period of ___  months.



With respect to any Borrowing requested herein, the Borrower hereby represents
and warrants that (i) such request complies with the requirements of Section
2.01 of the Credit Agreement and (ii) each of the conditions set forth in
Section 5.02 of the Credit Agreement have been satisfied on and as of the date
of such Borrowing.



 
THE KEYW HOLDING CORPORATION,
 
a Maryland corporation
     
By:
  
 
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 2.04


FORM OF SWING LINE LOAN NOTICE
 
Date:
__________, ________



To:
Bank of America, N.A., as Swing Line Lender



Cc:
Bank of America, N.A., as Administrative Agent



Re:
Credit Agreement (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) dated as of February 28, 2011 among
The KEYW Holding Corporation, a Maryland corporation (the “Borrower”), the
Guarantors identified therein, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent



Ladies and Gentlemen:


Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.


The undersigned hereby requests a Swing Line Loan:


1.
On __________, ____ [which shall be a Business Day]

 
2.
In the amount of $_____



With respect to such Borrowing of Swing Line Loans, the Borrower hereby
represents and warrants that (i) such request complies with the requirements of
the first proviso to the first sentence of Section 2.04(a) of the Credit
Agreement and (ii) each of the conditions set forth in Section 5.02 of the
Credit Agreement have been satisfied on and as of the date of such Borrowing of
Swing Line Loans.



 
THE KEYW HOLDING CORPORATION,
 
a Maryland corporation
     
By:
  
 
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 2.11
 
FORM OF NOTE
__________, ____
 
FOR VALUE RECEIVED, THE KEYW HOLDING CORPORATION, a Maryland corporation (the
“Borrower”), hereby promises to pay to _____________________ or registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to the Borrower under the Credit Agreement (as
amended, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”) dated as of February 28, 2011 among the Borrower, the
Guarantors identified therein, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent's Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.


This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


[SIGNATURE PAGES FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.
 

 
THE KEYW HOLDING CORPORATION,
 
a Maryland corporation
     
By:
  
 
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 7.02
 
FORM OF COMPLIANCE CERTIFICATE
 
 
For the fiscal quarter ended _________________, 20___.
 
Reference is made to the Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
February 28, 2011, among The KEYW Holding Corporation, a Maryland corporation
(the “Borrower”), the Guarantors identified therein, the Lenders identified
therein and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein but not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
 
I, _______________, _______________ of the Borrower, hereby certify to the
Administrative Agent and the Lenders as follows:
 
[Use following paragraph 1 for audited fiscal year-end financial statements:]
 
[1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 7.01(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section. The
consolidating financial statements included in Schedule 1 are fairly stated in
all material respects when considered in relation to the consolidated financial
statements of the Borrower and its Subsidiaries.]
 
[Use following paragraph 1 for fiscal quarter-end financial statements:]
 
[1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date. Such financial statements fairly
present the financial condition, results of operations, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.]
 
2. The financial covenant analyses and information relating to the financial
covenants set forth in Section 8.11 of the Credit Agreement, as set forth on
Schedule 2 hereto, are true and accurate on and as of the date of this
Certificate.]
 
This ___ day of _______________, 20__.
 

 
THE KEYW HOLDING CORPORATION,
 
a Maryland corporation
     
By:
   
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 7.12
 
FORM OF JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT (the “Agreement”) dated as of __________, ____, is by and
between __________, a __________ (the “Subsidiary”), and Bank of America, N.A.,
in its capacity as Administrative Agent under the Credit Agreement (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) dated as of February 28, 2011 by and among The KEYW Corporation, a
Maryland corporation (the “Borrower”), the Guarantors identified therein, the
Lenders identified therein and the Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.


The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the Subsidiary to become a “Guarantor”. Accordingly, the Subsidiary hereby
agrees with the Administrative Agent as follows:


1.            The Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to the
Administrative Agent, each Lender and each other holder of the Obligations, as
provided in Article IV of the Credit Agreement, as primary obligor and not as
surety, the prompt payment and performance of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.


2.            The Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary will be deemed to be a party to
the Security Agreement and an “Obligor” for all purposes of the Security
Agreement,, and shall have all the obligations of an Obligor thereunder as if it
had executed the Security Agreement. The Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting generality of
the foregoing terms of this paragraph 2, to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations (as defined in the Security
Agreement), the Subsidiary hereby grants to the Administrative Agent, for the
benefit of the holders of the Secured Obligations, a continuing security
interest in, and a right of set off against any and all right, title and
interest of the Subsidiary in and to the Collateral (as such term is defined in
Section 2 of the Security Agreement) of the Subsidiary.


3.            The Subsidiary hereby represents and warrants to the
Administrative Agent that:


(i)        Set forth on Schedule 1 is a list of all real property located in the
United States that is owned or leased by the Subsidiary as of the date hereof.


(ii)       Set forth on Schedule 2 is the chief executive office, U.S. tax payer
identification number and organizational identification number of the Subsidiary
as of the date hereof.


(iii)      The exact legal name and state of organization of the Subsidiary is
as set forth on the signature pages hereto.


(iv)      Except as set forth on Schedule 3, the Subsidiary has not during the
five years preceding the date hereof (i) changed its legal name, (ii) changed
its state of formation, or (iii) been party to a merger, consolidation or other
change in structure.
 
 
 

--------------------------------------------------------------------------------

 
 
(v)       Set forth on Schedule 4 is a list of all IP Rights registered or
pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by the Subsidiary as of the date
hereof.


(vi)      As of the Closing Date, the Subsidiary has no Commercial Tort Claims
seeking damages in excess of $100,000 other than as set forth on Schedule 5.


3.            The address of the Subsidiary for purposes of all notices and
other communications is the address set forth for the Borrower on Schedule 11.02
to the Credit Agreement.


4.            The Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the Subsidiary under Article IV of the
Credit Agreement.


5.            This Agreement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.


6.            This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York.


[SIGNATURE PAGES FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be duly
executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
 

 
[SUBSIDIARY]
     
By:
  
 
Name:
 
Title:
     
Acknowledged and accepted:
     
BANK OF AMERICA, N.A., as Administrative Agent
     
By:
  
 
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 11.06
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
 
1.
 
Assignor:
               
2.
 
Assignee:
         
[and is an Affiliate/Approved Fund of [identify Lender]1 ]
       
3.
 
Borrower:
The KEYW Holding Corporation
           
4.
 
Administrative Agent:
Bank of America, N.A.
         
5.
 
Credit Agreement:
Credit Agreement dated as of February 28, 2011 among Borrower, the Guarantors
identified
   
therein, the Lenders identified therein and the Administrative Agent
           
6.
 
Assigned Interest:
     

 

 
Aggregate Amount of
Amount of
Percentage Assigned of
Facility Assigned2
Commitment/Loans for
Commitment/Loans
Commitment/Loans3

 
___________________
1 Select as applicable.
2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche B Term Loan Commitment,” etc.)
 
 
 

--------------------------------------------------------------------------------

 
 

 
all Lenders*
Assigned*
   
$
$
%
 
$
$
%
 
$
$
%

 
[ 7. Trade Date: ______________] 4
 
Effective Date: ____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR:
[NAME OF ASSIGNOR]
     
By:
   
Name:
 
Title:
   
ASSIGNEE:
[NAME OF ASSIGNEE]
     
By:
   
Name:
 
Title:

 
_____________________________
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
 

--------------------------------------------------------------------------------

 
 
 
[Consented to and]5 Accepted:
 
BANK OF AMERICA, N.A. as Administrative Agent
 
By:
   
Name:
Title:
 
[Consented to:]6
 
[BANK OF AMERICA, N.A., as L/C Issuer][and Swing Line Lender]
 
By:
   
Name:
Title:
 
THE KEYW HOLDING CORPORATION, a Maryland corporation
 
By:
   
Name:
Title:

 
____________________
5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
6 To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
 
1.
Representations and Warranties.

 
1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 